                 Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 1 of 82




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 7                                  SAN FRANCISCO DIVISION

 8
                                                                 Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                               FIRST AMENDED COMPLAINT
            Plaintiff,                                           FOR:
11
                      v.                                         1.   Libel Per Se
12                                                               2.   Intentional Infliction of Emotional
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                           Distress
        ELON MUSK, and TESLA, INC.,                              3.   Copyright Infringement
14                                                               4.   Violation of the DMCA
            Defendants.                                               (Copyright Management
15                                                                    Information Removal)
16                                                               5.   Violation of the UCL, Business &
                                                                      Professions Code § 17200
17                                                               6.   Violation of Federal Securities
                                                                      Laws
18                                                               7.   Injunctive Relief
19
                                                                 DEMAND FOR JURY TRIAL
20
21          Plaintiff, Aaron Greenspan, alleges the following causes of action and requests for relief:

22                                           INTRODUCTION

23          1.        This is a case about whether or not the wealthiest members of society should be

24   permitted to lie with impunity, and the means they sometimes use to silence those who justifiably

25   question them.

26          2.        Defendant Elon Musk is the billionaire CEO of Defendant Tesla, Inc. (“Tesla”),

27   which manufactures electric vehicles and sells solar energy products. He has attracted a cult

28

     FIRST AMENDED COMPLAINT                          1                                3:20-cv-03426-JD
                                      Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 2 of 82




 1   following, both among his customer base and on the Twitter social network, where Defendant
 2   Musk has in excess of 30 million followers.
 3
                                                                                                                                          Tesla, Inc. Cumulative Financial Metrics
                                                                                                                                                                                                                Since 2010
 4
                                                                                                                            Cumulative GAAP Net Income                                                                         Cumulative Stock-Based Compensation
 5                           4,000

                             3,000
 6
                             2,000
 7
                             1,000

 8                               0
       Millions of Dollars




                             -1,000
 9
                             -2,000
10
                             -3,000

11                           -4,000

                             -5,000
12
                             -6,000
13
                             -7,000
                                      Q1 2010
                                                Q2 2010
                                                          Q3 2010
                                                                    Q4 2010
                                                                              Q1 2011
                                                                                        Q2 2011
                                                                                                  Q3 2011
                                                                                                            Q4 2011
                                                                                                                      Q1 2012
                                                                                                                                Q2 2012
                                                                                                                                          Q3 2012
                                                                                                                                                    Q4 2012
                                                                                                                                                              Q1 2013
                                                                                                                                                                        Q2 2013
                                                                                                                                                                                  Q3 2013
                                                                                                                                                                                            Q4 2013
                                                                                                                                                                                                      Q1 2014
                                                                                                                                                                                                                Q2 2014
                                                                                                                                                                                                                          Q3 2014
                                                                                                                                                                                                                                    Q4 2014
                                                                                                                                                                                                                                              Q1 2015
                                                                                                                                                                                                                                                        Q2 2015
                                                                                                                                                                                                                                                                  Q3 2015
                                                                                                                                                                                                                                                                            Q4 2015
                                                                                                                                                                                                                                                                                      Q1 2016
                                                                                                                                                                                                                                                                                                Q2 2016
                                                                                                                                                                                                                                                                                                          Q3 2016
                                                                                                                                                                                                                                                                                                                    Q4 2016
                                                                                                                                                                                                                                                                                                                              Q1 2017
                                                                                                                                                                                                                                                                                                                                        Q2 2017
                                                                                                                                                                                                                                                                                                                                                  Q3 2017
                                                                                                                                                                                                                                                                                                                                                            Q4 2017
                                                                                                                                                                                                                                                                                                                                                                      Q1 2018
                                                                                                                                                                                                                                                                                                                                                                                Q2 2018
                                                                                                                                                                                                                                                                                                                                                                                          Q3 2018
                                                                                                                                                                                                                                                                                                                                                                                                    Q4 2018
                                                                                                                                                                                                                                                                                                                                                                                                              Q1 2019
                                                                                                                                                                                                                                                                                                                                                                                                                        Q2 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                  Q3 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                            Q4 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Q1 2020
14
15
                                3.                          Defendant Tesla has never earned an annual profit, nor has any company run by
16
     Defendant Musk ever earned an annual profit while he was in charge.
17
                                4.                          Defendant Tesla can be fairly described as a Ponzi scheme that just happens to
18
     produce cars, where new investors cash out old investors while executives, and especially
19
     Defendant Musk, are rewarded ever more handsomely through stock-based compensation as the
20
     company loses ever more money. This perverse dynamic is why Tesla has often been the most-
21
     shorted stock in the United States.
22
                                5.                          In 2018, the United States Securities and Exchange Commission (“SEC”) charged
23
     Defendant Musk with securities fraud. On September 28, 2018, Defendant Musk signed a
24
     binding Consent Decree in United States Securities and Exchange Commission v. Elon Musk,
25
     Southern District of New York Case No. 1:18-cv-08865-AJN. On April 26, 2019, Defendant
26
     Musk signed an Amended Consent Decree in the same case. Both Consent Decrees regulate his
27
28

     FIRST AMENDED COMPLAINT                                                                                                                                                                                              2                                                                                                                                                               3:20-cv-03426-JD
                  Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 3 of 82




 1   use of social media and all of his corporate communications. Defendant Musk also paid a $20
 2   million fine to the SEC, separate and apart from a $20 million fine paid by Defendant Tesla.
 3           6.      Defendant Omar Qazi, individually and through his corporation, Defendant Smick
 4   Enterprises, Inc. (“Smick”), has served as a ferocious on-line propagandist for Defendants Tesla
 5   and Musk. Defendant Qazi is a Tesla shareholder and customer. Defendant Qazi has also been
 6   arrested at least twice for criminal violations of law. His antics over a period of years have been
 7   so overly aggressive that Qazi himself attracted a following of tens of thousands of Musk’s
 8   supporters, and a considerable following of detractors, before he was banned from and by
 9   Twitter for life.
10           7.      According to the SEC Office of Investor Education and Advocacy’s Investor
11   Alert on Social Media and Investing, “false claims could be made on social media such as
12   Facebook and Twitter” to effect “pump-and-dump” schemes through “false and misleading
13   statements to the marketplace.” Indeed, social media has been instrumental to the unprecedented
14   artificial elevation of Tesla’s stock price, which has yielded a market capitalization for the
15   company of over $220 billion: more than three times the worth of Enron at its peak.
16           8.      Defendants Qazi and Musk have at times worked as a tag team, hurling
17   accusations and falsehoods concerning Plaintiff, among other topics, to Defendant Musk’s
18   approximately 30 million followers in an attempt to discredit Plaintiff’s in-depth research on
19   Defendants Tesla and Musk.
20           9.      Even after being formally banned from and by Twitter, Defendant Qazi returned
21   to Twitter anyway under the guise of a new shared account for a Tesla-focused podcast, until his
22   further provocations triggered a backlash in the same community that had previously been so
23   supportive of his at-times-criminal harassment. After that, he resurfaced on even more accounts.
24           10.     Defendants Qazi’s and Smick Enterprises, Inc.’s actions on behalf of Defendants
25   Musk and Tesla are part of an overt pattern of Elon Musk smearing, harassing, and willfully
26   defaming his critics based on any information at all, however obviously false or unreliable. Each
27
28

     FIRST AMENDED COMPLAINT                          3                                  3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 4 of 82




 1   Defendant has routinely displayed a reckless and often proud disregard for the truth, in service of
 2   one of the largest securities frauds in American history.
 3                                                  PARTIES
 4           11.     Plaintiff Aaron Greenspan is an individual residing in San Francisco County in
 5   the State of California, in this district. Plaintiff is not a public figure.
 6           12.     Defendant Omar Qazi is an individual residing in San Francisco County in the
 7   State of California and doing business in Santa Clara and San Francisco Counties in the State of
 8   California, in this district. Defendant Qazi purports to have an office on Market Street in San
 9   Francisco, California, in this district.
10           13.     Defendant Smick Enterprises, Inc. is a Delaware corporation unregistered with the
11   California Secretary of State or Franchise Tax Board, but nevertheless operating in Santa Clara
12   and San Francisco Counties in the State of California, in this district.
13           14.     Defendant Elon Musk is an individual residing in Los Angeles County in the State
14   of California. Defendant Musk is a public figure whose activities make national news on a near-
15   daily basis. Defendant Musk works in Santa Clara and Alameda Counties, in this district.
16           15.     Defendant Tesla, Inc. is a corporation based in Santa Clara County in the State of
17   California, in this district. Its common stock trades on the NASDAQ Global Select Market
18   under the ticker symbol “TSLA.”
19                                      JURISDICTION AND VENUE
20           16.     This Court has jurisdiction over the subject matter of this action pursuant to 28
21   U.S.C. § 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
22           17.     Supplemental jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1367
23   over the state law claims that are so related to the federal claims in this action that they form part
24   of the same case or controversy under Article III of the United States Constitution.
25           18.     The securities claims asserted herein arise under Sections 10(b) and 20(a) of the
26   Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the
27   SEC, 17 C.F.R. § 240.10b-5.
28

     FIRST AMENDED COMPLAINT                             4                                3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 5 of 82




 1          19.     Personal jurisdiction and venue are proper because at least one defendant is a
 2   corporation headquartered in this district and/or because the improper conduct alleged herein
 3   occurred in, was directed from, and/or emanated or exported from California. Substantial acts in
 4   furtherance of the alleged fraud or the effects of the fraud have occurred in this judicial district.
 5                                      FACTUAL BACKGROUND
 6             Tesla Stock Promoter Omar Qazi Inserts Himself Into A Dangerous Situation
 7          20.     Plaintiff is an investor who has held short positions in Tesla, Inc. common stock
 8   via put options, among other investments.
 9          21.     Plaintiff is also a data journalist who runs a legal information service called
10   PlainSite (https://www.plainsite.org). PlainSite hosts over 16 million court dockets and other
11   government documents and contains profiles for over 6 million legal entities, one of which
12   happens to be Defendant Tesla. PlainSite handles privacy requests on a case-by-case basis.
13   Consequently, Plaintiff has come into contact with a wide variety of individuals who are
14   occasionally upset that their information is in the public domain.
15          22.     One such individual, Diego MasMarques, Jr., who was convicted of murder and
16   attempted murder in Spain and charged with a number of other crimes in the United States,
17   escalated his displeasure over the fact that his convictions were public to the point where
18   Plaintiff applied for and was later granted a “permanent” two-year restraining order against him.
19   See Santa Clara County Superior Court Case No. 18CH008067, Greenspan v. MasMarques.
20          23.     Plaintiff is Jewish and comes from a Jewish family.
21          24.     On October 27, 2018, a shooter at the Tree of Life synagogue in Pittsburgh,
22   Pennsylvania killed eleven Jewish congregants and wounded six.
23          25.     On various websites, Mr. MasMarques, who has a documented history of mental
24   illness, posted thousands of libelous diatribes falsely alleging that Plaintiff and his family
25   members had committed a wide variety of crimes ranging from setting up a “fraudulent” non-
26   profit organization, to tax evasion, to hacking his e-mail account. He and/or someone his posts
27   inspired also posted the name of Plaintiff’s parents’ synagogue in Cleveland, Ohio, as well as the
28

     FIRST AMENDED COMPLAINT                           5                                   3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 6 of 82




 1   name of their former synagogue, Plaintiff’s home address, Plaintiff’s parents’ address, a
 2   photograph of Plaintiff’s parents’ house, Plaintiff’s family’s telephone numbers, as well as
 3   contact information for people Plaintiff knows in San Francisco. Other posts included fabricated
 4   images of Plaintiff and his family members wearing swastikas and pasted onto pornographic
 5   content. Mr. MasMarques now faces additional criminal charges in Marlborough District Court
 6   in Massachusetts on account of his harassing conduct in violation of the various temporary and
 7   permanent restraining orders issued in the Santa Clara County Superior Court case.
 8          26.     All of Mr. MasMarques’s false and libelous posts, as well as those he inspired,
 9   greatly concerned Plaintiff, but especially those involving his family’s synagogue affiliations.
10          27.     On or about January 14, 2019, apparently disturbed by the allegations against
11   Defendant Tesla surfacing in various court documents posted on PlainSite, a pseudonymous
12   Twitter account, “@tesla_truth” (posing as “Steve Jobs”) began re-posting and linking to some
13   of the false and dangerous allegations that were the subject of the (then temporary, later
14   permanent) restraining order, while making additional false allegations of its own.
15          28.     The owner of the @tesla_truth account admitted, “I haven’t researched many
16   details about all the complaints against Aaron,” displaying reckless disregard for the truth.
17          29.     An immediate attempt via Twitter Direct Message (“DM”) to discuss the
18   seriousness of the matter, and especially the associated safety concerns, with the owner of the
19   @tesla_truth account was not fruitful. Plaintiff wrote:
20          “Hi. What you’re writing is libelous and totally untrue. Diego MasMarques is
            the subject of pending criminal charges for what he wrote, as well as the
21          restraining order case in California that you admit you have not fully researched.
22          You are repeating his lies. Please stop.”

23          30.     The owner of the account refused to stop and continued making public

24   antagonizing statements on Twitter, including, “Jail all shorts,” referring to short sellers,

25   repeating a talking point favored by Defendant Musk.

26          31.     Plaintiff then specified the most objectionable content by saving it to a PDF file

27   hosted on his personal website and sending a link to the @tesla_truth account owner. When the

28

     FIRST AMENDED COMPLAINT                           6                                  3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 7 of 82




 1   recipient of this message (the owner of the @tesla_truth account) clicked on the link to the PDF
 2   containing the objectionable content, PlainSite’s server logs yielded the DNS hostname and IP
 3   address of the account owner: c-73-71-59-42.hsd1.ca.comcast.net and 73.71.59.42, respectively.
 4   Given the urgent potential safety ramifications of this account’s misconduct, Plaintiff took the
 5   exceptional step of using this information to search PlainSite’s server logs for any associated
 6   usage history, and found that a user with the same IP address had searched for “Smick
 7   Enterprises, Inc.,” a company run by Omar Qazi, then of Torrance, California.
 8          32.     Plaintiff took the further exceptional step of publicizing this information, while
 9   partially redacting Defendant Qazi’s DNS hostname, to warn others of the danger he posed.
10          33.     Defendant Qazi later admitted to using the @tesla_truth Twitter account.
11          34.     The same day, still concerned about the danger posed to his family and others at
12   the synagogues mentioned in the posts, Plaintiff attempted to contact Defendant Qazi by phone
13   at his employer’s office as determined by his LinkedIn profile, but was unable to reach him.
14   Plaintiff then asked the receptionist to speak with a supervisor in Defendant Qazi’s department.
15   Plaintiff informed an unknown female employee that he had asked Defendant Qazi to stop and
16   considered his conduct dangerous, harassing and libelous.
17          35.     At the time, Plaintiff did not know that Defendant Qazi’s “employer” was actually
18   his father’s company where Defendant Qazi appears to hold a vanity title. Plaintiff did not ask to
19   speak with Defendant Qazi’s father or any of his family members when he called. Plaintiff
20   simply conveyed that Defendant Qazi’s dangerous conduct should cease immediately, regardless
21   of his affection for Tesla.
22                      Omar Qazi Steps Up His Campaign of Criminal Harassment
23          36.     The next day, on January 15, 2019 at 7:01 P.M. (all times herein are Pacific Time
24   unless otherwise specified) Plaintiff received a harassing phone call from a blocked telephone
25   number. The caller, who did not specify his name, was a man impersonating a service technician
26   who initially only said he was calling from “the phone company.” The anonymous caller then
27   tried to ascertain Plaintiff’s home address. Since the caller refused to identify “the phone
28

     FIRST AMENDED COMPLAINT                          7                                 3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 8 of 82




 1   company” he worked for, and since AT&T does not customarily call from blocked numbers for
 2   service appointments, Plaintiff refused to divulge any information. Defendant Qazi later
 3   admitted to placing this harassing phone call in a private conversation that was eventually
 4   forwarded to Plaintiff months later.
 5          37.     The @tesla_truth Twitter account, posing as “Steve Jobs,” was eventually
 6   suspended by Twitter for violating its terms of service. It was permitted to continue operating by
 7   renaming itself to “Steve Jobs [sic] Ghost” and clarifying its role as a so-called “parody”
 8   account, even though the account’s primary purpose was promoting Defendant Tesla.
 9          38.     Defendant Qazi explicitly confirmed that his primary goal was to promote Tesla
10   stock by posting, “this is why we do it” above a screenshot of a comment that thanked him for
11   his “funny, informative, thought provoking, & aggressive tweets against Tesla F[ear
12   ]U[ncertainty and ]D[oubt] [that] inspired me to purchase Tesla shares in April & May of 2019.”
13   See https://mast.wholemars.com/@stevejobs/104185322548795470.
14          39.     In mid-July 2019, the @tesla_truth account once again began posting false and
15   misleading information about Plaintiff and his relationship with Diego MasMarques, Jr. Such
16   posts continued through late October 2019 and inspired harassment from others.
17          40.     On August 2, 2019 at 11:24 P.M., via the @PlainSite Twitter account, Plaintiff
18   accurately reported on a public video posted by Defendant Qazi on the @tesla_truth Twitter
19   account purporting to advertise the features of Tesla’s so-called “Autopilot” functionality, which
20   requires that drivers keep their hands on the steering wheel. The video depicted Defendant Qazi
21   driving through a red light on Autopilot without his hands on the steering wheel.
22          41.     The next day, on August 3, 2019 starting at 7:49:32 A.M., an internet user with
23   the DNS hostname ip72-203-123-36.oc.oc.cox.net, representing an internet-connected device in
24   or around Rancho Palos Verdes, California, accessed documents from Plaintiff’s restraining
25   order case, Case No. 18CH008067 in Santa Clara County Superior Court, hosted on PlainSite.
26          42.     Defendant Qazi’s parents live 0.1 miles from Rancho Palos Verdes, California.
27
28

     FIRST AMENDED COMPLAINT                         8                                   3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 9 of 82




 1          43.     Less than 20 minutes later, on August 3, 2019 at 8:07 A.M., the @tesla_truth
 2   Twitter account posted an altered and false version of Form CH-100 from Plaintiff’s
 3   aforementioned restraining order case, replacing the “Person From Whom Protection Is Sought”
 4   with the name “Little Billy Watkins” and an age of “5” (referring to a fictional five-year-old
 5   child). The portion of the altered court document image posted also contained Plaintiff’s phone
 6   number and fax number. Defendant Qazi posted the altered image alongside the text:
 7          “BREAKING: Aaron Greenspan of Plainsite has been arrested after trying to beat up a
            group of kids in the playground after a failed child abduction. The kids ended up doing a
 8          number on him and now he has filed a restraining order against them. Should’ve known
 9          they would fight back.”

10          44.     On August 3, 2019 at 8:16 A.M., the @tesla_truth Twitter account posted,

11   “Aaron, I know you read my Twitter feed so back off. You’re a douchebag, a failure, and a bully.

12   Take a hard look at what your life has become. Going after Musk, Zuck, and myself rather than

13   taking care of your own problems[.] If you want to fight let’s do it man to man. Fist fight.”

14          45.     Fifteen minutes later, on August 3, 2019 at 8:22 A.M., at the same phone number

15   posted by Defendant Qazi as part of the altered Form CH-100, Plaintiff received several text

16   messages from an unknown telephone number, +1 408 767 6349, shown below:

17
18
19
20
21
22
23
24
25
26
27
28

     FIRST AMENDED COMPLAINT                         9                                  3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 10 of 82




 1          46.     These text messages falsely alleged that Plaintiff had “child pornography” and
 2   “[pornographic] images of underage kids” on his computer.
 3          47.     Seven minutes later, on August 3, 2019 at 8:29 A.M., Plaintiff received a fax on
 4   the fax number posted by Defendant Qazi as part of the altered Form CH-100 from an unknown
 5   fax number, +1 415 969 2047. This anonymous fax purported to be from “Kids R Us” with a
 6   fake fax number of “2126644444” and the cover page message, “Aaron, let me know if you need
 7   more. Full price this time please.” The next page contained a monochrome pornographic image
 8   of a teenage young woman.
 9          48.     Eight minutes later, on August 3, 2019 at 8:37 A.M., Defendant Qazi used the
10   @tesla_truth Twitter account to post regarding Plaintiff, “he was just posting some stuff about
11   me in his feed so I wanted to mess with him a little bit.”
12          49.     A similar anonymous fax from the same unknown fax number was reportedly sent
13   to another critic of Tesla, Paul Huettner, in December 2018. That fax, with the same cover page
14   style, reportedly contained a thinly veiled death threat aimed at Mr. Huettner. See
15   https://twitter.com/Paul_M_Huettner/status/1075415917809541121. The fax cover page in that
16   instance purported to be from “Elon Musk” with a message of, “Paul, Would you prefer to go
17   first or would you prefer your family go first.”
18          50.     Plaintiff immediately reported the harassing text messages and pornographic fax
19   to the Federal Bureau of Investigation (“FBI”).
20          51.     In light of these events, on August 7, 2019 at 3:27 P.M., Plaintiff e-mailed the
21   Tesla Board of Directors, including Defendant Musk, with concerns about Defendant Tesla’s
22   relationship with Defendant Qazi. See Exhibit A. Plaintiff did not receive any response to this
23   message from Defendant Musk or any Tesla Director or representative.
24          52.     On August 7, 2019 at 6:38 P.M., Defendant Qazi admitted to further harassment
25   and to the destruction of evidence by posting from his @OmarQazi Twitter account:
26          “I did make the joke post about Aaron getting beat up by kids or whatever with his
            contact info I got from PlainSite. Did it for fun because he posted tweeted [sic] about
27          me. Deleted it later that day. Nothing personal against Aaron.”
28

     FIRST AMENDED COMPLAINT                            10                             3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 11 of 82




 1   See Exhibit B.
 2           53.      Defendant Qazi did not explicitly admit to sending the fax to Plaintiff, and at one
 3   point authored a series of posts explaining that he had been on an airplane at the time the fax to
 4   Paul Huettner was sent, supposedly making it impossible for him to be the sender. He also
 5   claimed not to own a fax machine, even though the transmissions were likely sent via an
 6   internet-based fax service. Defendant Qazi deleted the thread shortly after it was posted.
 7           54.      In a private Twitter DM conversation with a third party from September 27, 2019
 8   forwarded to Plaintiff, Defendant Qazi admitted, “[I] take responsibility for what my followers
 9   do too and [I] take it seriously.”
10           55.      On August 8, 2019 at 11:13 P.M., Defendant Musk responded to Plaintiff’s e-
11   mailed, on-the-record questions with a screenshot of false information stemming from libelous
12   posts by Diego MasMarques, Jr., along with the words, “Your true colors …”
13           56.      On September 19, 2019, Plaintiff’s non-profit organization, Think Computer
14   Foundation, intervened in Delaware Chancery Court Case No. 12711-VCS, In Re Tesla Motors,
15   Inc. Stockholder Litigation (the “SolarCity Case”), pursuant to Chancery Local Rule 5.1(f),
16   which permits any member of the public to challenge the designation of confidential material on
17   file with the court.
18           57.      The SolarCity Case involved allegations that Defendant Musk had defrauded
19   investors by bailing out his cousins, who formerly ran SolarCity, and his own self-described
20   “pyramid” of companies, while disguising the transaction as a legitimate merger.
21           58.      Defendant Musk, Defendant Tesla and Space Exploration Technologies
22   Corporation (“SpaceX”) were all extremely sensitive about the contents of the documents
23   Plaintiff’s non-profit organization sought to publicly disclose, having designated most of them as
24   confidential or under seal.
25           59.      From early August through October 2019, but especially after Plaintiff’s non-
26   profit organization intervened in the SolarCity Case, on a nearly daily basis, the @tesla_truth
27   account posted dozens of false statements—hundreds in aggregate—regarding Plaintiff,
28

     FIRST AMENDED COMPLAINT                           11                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 12 of 82




 1   Plaintiff’s family members, and Plaintiff’s non-profit organization. These harassing statements
 2   were read by a wide audience of at least 10,000-20,000 Twitter followers. Many of these
 3   statements were published specifically to promote Defendant Tesla’s stock, its products, and its
 4   CEO, Defendant Musk—all while using Tesla’s registered trademark—by making Tesla appear
 5   to be the one and only legitimate automotive brand, while cutting down all others.
 6          60.     Defendant Qazi’s scorched-earth modus operandi is evident from a series of posts
 7   from September 17, 2019, in which he lashed out at Edmunds.com, Inc., a popular resource for
 8   information about cars. When the @edmunds Twitter account simply blocked him, Defendant
 9   Qazi’s public response, far beyond mere dissatisfaction, was as follows:
10          “You think this is going to stop me @edmunds ???
11          I’m only going to troll you harder now”
12          “troll Edmunds for me! Sign up for notifications on their posts and troll the shit out of
13          them until they apologize to the Tesla community

14          we won’t stand for people insulting us and lying to the public to prop up this [sic] own
            corporate interests. Destroy Edmunds ‘impartial’ brand”
15
            “people seriously think Edmunds is impartial. I did, which is why i was so surprised to
16          see their hateful tweets against Tesla owners. People need to know Edmunds is in the
17          pocket of dealers.

18          They will lie to you and screw your [sic] over to protect their business.”

19          61.     Defendants Musk and Qazi frequently interacted on Twitter through a variety of
20   accounts. Defendant Qazi also photographed himself appearing at exclusive, invite-only events
21   where Defendant Musk presented new Tesla products.
22          62.     On or around September 28, 2019, an internet user with the same last two cell
23   phone digits as Defendant Qazi (37) created a Twitter account with the username @PlainShite
24   (and a name of “Plain Shit”) that made use of the PlainSite name and logo without permission.
25          63.     On the morning of October 9, 2019, an article in Bloomberg by Zachary Mider
26   entitled, “Tesla’s Autopilot Could Save the Lives of Millions, But It Will Kill Some People
27   First” was published referring to Defendant Musk, profiling Defendant Qazi, and stating:
28

     FIRST AMENDED COMPLAINT                          12                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 13 of 82




 1          “The billionaire CEO, who declined to be interviewed for this story, replied to his fan
            [Defendant Qazi] the same day. ‘Your Twitter is awesome!’ he said, before adding a
 2          warning: ‘Please be wary of journalists. They will sweet talk you and then wack [sic] you
 3          with a baseball bat.’ Musk cc’d me on the message. Tesla also declined to comment.”

 4   The article, which contained a photograph of Defendant Qazi next to his Tesla Model 3, also

 5   stated that Defendant Qazi has been given early access to Tesla software features. See Exhibit C.

 6          64.     On October 9, 2019 at 2:53 P.M., Plaintiff published a copy of a Twitter DM

 7   conversation in which Defendant Qazi admitted that he had an “out of control revenge impulse”

 8   and that he had made the harassing telephone call to Plaintiff from a blocked number on January

 9   15, 2019 “to fuck with him,” though he misrepresented the call’s contents in several respects. In

10   this same conversation, Defendant Qazi also made reference to a “Jim” who had written on or

11   provided input for the @tesla_truth account in January 2019. See Exhibit D.

12          65.     On October 9, 2019 at 3:09 P.M., the @tesla_truth Twitter account posted:

13          “All Aaron Greenspan had to do was shut up and I would have forgotten all about that
            clown.
14
            Now i’m going to drag his name through the mud until the day he does [sic]. I want
15          everyone to know the true facts about who he really is
16
            After he dies I’ll keep telling people he sucked”
17
            66.     On October 9, 2019 at 3:34 P.M., Plaintiff e-mailed a Notice of Intent to Sue and
18
     Evidence Preservation Notice to Defendant Musk, the then-general counsels of Defendant Tesla
19
     and SpaceX, Defendant Qazi, James Gleeson, and SEC Regional Director Erin Schneider. See
20
     Exhibit E.
21
            67.     Fourteen minutes later, on October 9, 2019 at 3:48 P.M., Defendant Qazi replied
22
     by e-mail to all parties with the message, “Lol,” internet slang for “laughing out loud.”
23
            68.     Also at 3:48 P.M., Defendant Musk replied by e-mail to all parties, including the
24
     SEC, with the message, “Does the psych ward know you have a cell phone? Just curious.” (the
25
     “Musk Reply”). Defendant Musk then replied to all parties again, in reference to Defendant
26
     Qazi’s response, with two laugh/crying emojis. Neither of these responses had any substantive
27
     bearing on the Notice of Intent to Sue and Evidence Preservation Notice whatsoever and were
28

     FIRST AMENDED COMPLAINT                         13                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 14 of 82




 1   accordingly not pre-litigation communications. Nor did either of Defendant Musk’s responses
 2   pertain to an active legal proceeding or a particular legal matter actively under review on the date
 3   of transmission. See Exhibit F.
 4          69.     Also at 3:48 P.M., Defendant Qazi posted on the @tesla_truth Twitter account a
 5   screenshot of the e-mail containing Plaintiff’s Notice of Intent to Sue and Evidence Preservation
 6   Notice to Elon Musk, without redacting any of Plaintiff’s contact information.
 7          70.     At 3:51 P.M., Defendant Qazi further posted a screenshot of Elon Musk’s
 8   response, falsely suggesting that Plaintiff resided in a “psych ward.”
 9          71.     At 3:56 P.M., Defendant Qazi posted an image of the screenshot of the Notice of
10   Intent to Sue and Evidence Preservation Notice zoomed in on Plaintiff’s contact information
11   alongside the text, “If you would like to contact Aaron for pranks you can email or call him
12   using the info listed below. Remember that all pranks will be recorded, so give it your best shot.”
13          72.     Defendant Qazi’s statements via the @tesla_truth Twitter account, that he would
14   “drag [Plainitff’s] name through the mud until the day he [dies]” and that “[a]fter he dies I’ll
15   keep telling people he sucked,” as well as his repeated posting of Plaintiff’s contact information,
16   as well as his explicit encouragement that several thousand individuals “contact Aaron for
17   pranks,” all demonstrate considerable malice and reckless disregard for the truth.
18          73.     Plaintiff received unwanted telephone calls, e-mails and messages as a result of
19   Defendant Qazi’s actions. In addition, at least several dozen libelous messages were posted
20   publicly about Plaintiff and Plaintiff’s family members.
21                     Omar Qazi Targets Plaintiff’s Family for Further Harassment
22          74.     The following day, on October 10, 2019 at approximately 11:00 A.M., Defendant
23   Qazi created a fake Twitter account impersonating Plaintiff’s father, Dr. Neil S. Greenspan,
24   using a photograph of Dr. Greenspan to which Plaintiff owns the copyright. The Twitter
25   account’s handle, deliberately designed to confuse others, was @greenspan_neil. The account
26   did not identify itself as a parody account.
27
28

     FIRST AMENDED COMPLAINT                          14                                  3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 15 of 82




 1          75.     Dr. Greenspan is a professor of pathology and an academic researcher at Case
 2   Western Reserve University and Director of the Histocompatibility and Immunogenetics
 3   Laboratory at University Hospitals Cleveland Medical Center in Cleveland, Ohio. Accordingly,
 4   he qualifies as an “academic researcher” for the purposes of California Penal Code Sections
 5   422.4 and 602.12. As his son, Plaintiff qualifies as his “immediate family” under these sections.
 6          76.     Via Twitter, Defendant Qazi admitted that he used and/or uses the “catch all”
 7   feature on Google Apps to receive all e-mails addressed to smick.com, whether or not a
 8   corresponding e-mail account existed, including e-mails connected to numerous fake accounts on
 9   social media sites such as Twitter.
10          77.     Defendant Smick Enterprises, Inc. uses the domain name smick.com.
11          78.     On Monday, October 10, 2019 at approximately 9:51 P.M., Plaintiff filed a
12   Digital Millennium Copyright Act (“DMCA”) takedown request with Twitter, Inc. regarding the
13   copyrighted photograph being used by Mr. Qazi to impersonate Plaintiff’s father. Consequently,
14   Twitter removed the photograph of Plaintiff’s father from the account. Defendant Qazi replaced
15   it with a different copyrighted photograph of Plaintiff’s disabled brother (again, used without
16   permission from the copyright owner, the Toledo Blade), and changed the name on the account
17   to Plaintiff’s brother’s name, Simon Greenspan.
18          79.     On Friday, October 11, 2019, among other messages, Defendant Qazi wrote, “I
19   hate my brother” from the fake @greenspan_neil account now posing as “Simon Greenspan.” In
20   a separate exchange on the same day with Twitter account @enL3X1, who asked, “Are you a
21   parody or actually his brother?” Defendant Qazi wrote from the fake “Simon Greenspan”
22   account, “yeah I’m his little brother haha.”
23          80.     Plaintiff’s brother is not active on Twitter and never has been.
24          81.     On October 11, 2019, Defendant Qazi created websites using servers owned or
25   leased by his company, Defendant Smick Enterprises, Inc., at http://www.plainshit.com,
26   http://www.plainshit.org, and http://www.plainsiite.org (the “Smick Sites”) containing
27   copyrighted photographs of Plaintiff, Plaintiff’s father, Plaintiff’s brother, and Plaintiff’s mother,
28

     FIRST AMENDED COMPLAINT                           15                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 16 of 82




 1   with the bold headline, “It’s plain to see: This fraudulent charity is FULL OF SHIT.” The sites
 2   (all with identical content) continued:
 3          “Have you been harassed, intimidated, threatened or targeted for extortion by Aaron
            Greenspan, his fraudulent ‘Think Foundation’ ‘Charity’, or board members Neil
 4          Greenspan or Judy Greenspan? You are not alone.
 5
            The law offices of Lantham [sic] & Watkins are collecting testimonies regarding the
 6          fraudulent 501(c)(3) non-profit Think Foundation's activities, and the conduct of board
            members Aaron Greenspan, Neil Greenspan and Judith Greenspan. Please add your
 7          contact information to the form below and one of our staff will contact you shortly.
            Thank you for speaking out.
 8
 9          56 people have submitted verified testimonies”

10          82.     This statement contained numerous false allegations: that Plaintiff’s non-profit

11   organization was a “fraudulent charity;” that Plaintiff and his family “harassed, intimidated, or

12   targeted for extortion” individuals; that Defendant Qazi had engaged the law firm of Latham &

13   Watkins, and that “56 people” had submitted “verified testimonies” to the site(s).

14          83.     Viewing the website’s source code revealed a hidden HTML comment that stated,

15   “<!-- fuck you aaron -->”, referring to Plaintiff.

16          84.     Plaintiff contacted Latham & Watkins by e-mail to inform the firm that its name

17   was likely being misused, and heard back from Matthew K. Roskoski, Deputy General Counsel,

18   who promised to look into the matter.

19                       Tesla’s CEO Weighs In With False Statements Of His Own

20          85.     On Saturday, October 12, 2019, alongside numerous false allegations made via

21   his @tesla_truth account, Defendant Qazi posted a link to a pseudonymously authored article on

22   the website Medium entitled, “NonProfit PlainSite Attacks People Online” by “Random Tesla

23   Fan.” The first line of the article was, “There is a guy by the name of Aaron Greenspan who

24   hates Tesla very much,” directly referring to Plaintiff. The next paragraph began, “PlainSite is a

25   joint venture with Think Computer Corporation and Think Computer Foundation (same thing)

26   which is a 501(c)3 nonprofit organization in the United States.” The article contained Plaintiff’s

27   parents’ home address, as well as a section entitled “How To Fight Back” encouraging readers to

28

     FIRST AMENDED COMPLAINT                              16                              3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 17 of 82




 1   send a completed IRS Form 13909, “Tax-Exempt Organization Complaint (Referral),” to the IRS
 2   in order to report Plaintiff’s supposed “criminal” wrongdoing.
 3          86.     In fact, Think Computer Corporation and Think Computer Foundation, both run
 4   by Plaintiff, are not the “same thing,” and are separately incorporated legal entities with different
 5   tax treatment, different Employer Identification Numbers, different bank accounts, different
 6   accounting ledgers, and different purposes.
 7          87.     On account of false IRS Form 13909 complaints already filed by Diego
 8   MasMarques, Jr., the IRS audited Think Computer Foundation and issued a Letter 5177 on
 9   March 4, 2020, finding that, “Your organization continues to qualify for exemption from federal
10   income tax as described in Internal Revenue Code 501(c)(3).” The Letter 5177 did not identify a
11   single issue of concern. See Exhibit G.
12          88.     Although Plaintiff read the Medium article and found it to contain an
13   overwhelming amount of false and deliberately misleading information, Plaintiff took no action.
14          89.     In direct response to Defendant Qazi’s posting of the article, Defendant Musk
15   wrote on Twitter at 12:46 P.M.: “Super messed up situation!” Owing to Defendant Musk’s
16   fame, this post garnered 104 replies, 112 retweets, and 1,860 “likes” by May 2020, suggesting
17   that many thousands of people viewed the post in addition to the roughly 2,000 who directly
18   interacted with it. See https://twitter.com/elonmusk/status/1183106801769697280.
19          90.     Thirty-two minutes later, at 1:18 P.M., Defendant Musk wrote another response
20   on Twitter to augment his first response: “.@DrPatSoonShiong, are you aware that one of your
21   senior journalists (Russ Mitchell) is openly funding a fake charity run by an online bully?” This
22   post garnered 246 replies, 226 retweets, and 1,776 “likes” by May 2020, again suggesting that
23   many thousands of people viewed the post in addition to the roughly 2,000 people who directly
24   interacted with it. See https://twitter.com/elonmusk/status/1183114722989621248.
25          91.     Both of Defendant Musk’s responses to Defendant Qazi’s post concerning the
26   Medium article about Plaintiff were threaded within the context of the original Twitter post,
27   meaning that they appeared in direct relation to the initial post and would have been readily
28

     FIRST AMENDED COMPLAINT                          17                                 3:20-cv-03426-JD
                 Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 18 of 82




 1   apparent to anyone reading Defendant Qazi’s post and the associated article about Plaintiff.
 2   Therefore, an average user on Twitter would have understood the supposedly “fake charity”
 3   discussed by Defendant Musk to be Think Computer Foundation, which is a properly registered
 4   and legitimate 501(c)(3) non-profit organization, and the supposed “online bully” discussed by
 5   Defendant Musk to be Plaintiff. The $50.00 donation by Russ Mitchell to Think Computer
 6   Foundation for the purpose of increasing access to California court records was explicitly
 7   discussed in the Medium article at the top of the thread.
 8          92.      Ultimately, Think Computer Foundation used the money it raised in the fundraiser
 9   to which Russ Mitchell contributed to file a lawsuit against the Santa Clara County Superior
10   Court on December 9, 2019, Case No. 19CV359896, Think Computer Foundation v. Rebecca
11   Fleming et al. Shortly thereafter, the Santa Clara County Superior Court made all of its civil
12   records electronically available for free, achieving the Foundation’s goal. Think Computer
13   Foundation reached a settlement with the Santa Clara County Superior Court in May 2020.
14          93.      Shortly after it was initially posted, Medium disabled the account responsible for
15   the article and removed the article itself without prompting from Plaintiff, directly or indirectly.
16          94.      On Monday, October 14, 2019 at 10:47 A.M., in response to the removal of the
17   Medium article, Defendant Qazi used his @tesla_truth account to vow to “post the content on a
18   server we control” after falsely accusing Plaintiff of having written to “friends at medium.”
19          95.      On Tuesday, October 15, 2019 at 4:56 A.M., Plaintiff received an e-mail from an
20   automotive industry consultant residing in Tokyo, Japan who stated that Omar Qazi had been
21   harassing and impersonating his wife. Defendant Qazi had also harassed and impersonated this
22   individual himself.
23          96.      On Tuesday, October 15, 2019 at 7:42 A.M., using his @tesla_truth Twitter
24   account, Defendant Qazi wrote, “to the police: if I am found dead in mysterious circumstances, it
25   was almost certainly aaron greenspan / he killed me for saying he didn’t invent facebook / (he
26   didn’t)”.
27
28

     FIRST AMENDED COMPLAINT                          18                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 19 of 82




 1          97.     On Tuesday, October 15, 2019 at 8:19:54 P.M., Defendant Qazi left Plaintiff’s
 2   father a voicemail 50 seconds in length on his work telephone number. The voicemail stated:
 3          “Hi Neil, uh, this is uh, my, uh, my name is Omar Qazi. Uh, I, uh, was calling
            because, uh, you know, your son had been, uh, you know—well, has been, uh,
 4          contacting me over the internet, uh, you know, posting information about me,
 5          and uh, I wanted to discuss the situation with you. It seems that he’s getting
            very angry, very frustrated, and, uh, and really, uh, you know, um—def—seems
 6          like something that maybe we should, uh, discuss. If you could give me a call
            back, my phone number is [redacted]. I’d really appreciate it. Thanks. Bye.”
 7
            98.     Fourteen minutes later, on Tuesday, October 15, 2019 at 8:33:55 P.M., Defendant
 8
     Qazi sent the following e-mail message to Plaintiff’s father’s work e-mail address with the
 9
     subject “Think Foundation & Aaron”:
10
            “Hello Dr. Greenspan,
11
12          My name is Omar Qazi. I’m writing to you because I noticed that you are on the
            board of Think Foundation [sic], which operates ‘Plainsite’
13
            The Think Foundation non-profit, Plainsite, and your son Arron [sic] seems to
14          be engaged in an emotional vendetta against me. I’m not sure how much you
15          know about what he has going on with his short selling investments and Tesla,
            but he seems to believe that I am being paid by Elon Musk to post about Tesla
16          on Twitter. In reality I am just a Tesla customer, and am not associated with
            Elon Musk. My family and myself have received numerous threats, phone calls,
17          etc as a result of verifiably false information that Aaron has posted on his
18          ‘Plainsite’ Twitter account, which I understand is operated by the Foundation
            you are on the board of.
19
            The situation has escalated quite alarmingly in the past week as Tesla’s stock
20          price has risen somewhat. I know that Aaron is shorting the stock, but I feel that
            the situation has become more emotional than financial for him with regards to
21
            his obsession with retaliating against me and my family. I wanted to reach out
22          and see if we could chat about what’s going on. I’ve reached out to Aaron but he
            does not want to meet with me or speak to me.
23
            I would appreciate it if you could give me a call sometime so that we could chat
24          about the best way to de-escalate the situation. I worry based on some of
25          Aaron’s recent actions that he may break the law in anger and be forced to deal
            with a situation that could have easily been avoided with a simple phone
26          conversation.
27          Thank you for your time,
28

     FIRST AMENDED COMPLAINT                        19                                3:20-cv-03426-JD
                 Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 20 of 82




 1           Omar Qazi
             [telephone number redacted]”
 2
 3           99.     Plaintiff’s father did not respond to Defendant Qazi’s communications as they

 4   contained numerous false statements and gross mischaracterizations.

 5           100.    Plaintiff never took any action to harass or to encourage others to harass

 6   Defendant Qazi or his family.

 7           101.    Also on October 15, 2019, the Smick Sites were updated to resemble the PlainSite

 8   website, and the misspelled reference to Latham & Watkins was removed. To achieve the new

 9   look, Defendant Qazi copied and pasted the PlainSite home page source code and graphics onto

10   his servers and modified the code. He also updated the bold headline to expand the list of

11   supposed crimes that he was accusing Plaintiff and his family members of committing: “Have

12   you been a victim of harassment, intimidation, extortion, sexual assault, identity theft, or

13   cyberstalking by Aaron Greenspan?” Defendant Qazi also added 900 to the false number of

14   people who had submitted “testimonies,” for a total of 956, because it corresponded to Plaintiff’s

15   home address. Finally, he added the text, “Aaron Greenspan Did Not Invent Facebook. He is a

16   failure.”

17           102.    Later iterations of the Smick Sites increased the number of submitted

18   “testimonies” to various numbers in the thousands, added HTML page titles such as “PlainSite ::

19   Fake Charity Comitting [sic] Securities Fraud” and included other hidden comments such as, “I

20   am so mentally derranged [sic] that I honestly believe that I invented Facebook. Please email me

21   to tell me that I didn’t at help@plainsite.org.”

22           103.    On October 15, 2019 at approximately 10:52 P.M., Defendant Qazi also contacted

23   Plaintiff’s disabled brother via Facebook Messenger, writing, “hi simon / how are you?”

24   Planitiff’s brother was confused and asked how he knew Defendant Qazi.

25           104.    On October 16, 2019, Defendant Qazi removed the PlainSite source code from the

26   Smick Sites, but left posted the bold headline implicitly accusing Plaintiff of several crimes and

27   the copyrighted photographs of Plaintiff’s family members, including Plaintiff’s brother.

28

     FIRST AMENDED COMPLAINT                            20                               3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 21 of 82




 1          105.    On Friday, October 18, 2019 at 7:06 P.M., one of Defendant Qazi’s harassing
 2   Twitter accounts, @PlainShite—intended to impersonate and disparage Plaintiff’s company’s
 3   trademarked brand, PlainSite—publicly accused Plaintiff of “attacking and slandering” others.
 4          106.    On October 18, 2019 at 7:34 P.M., Plaintiff wrote to Defendant Qazi via e-mail
 5   stating, “If I’ve said anything objectively false I’d like to know what so that I can correct the
 6   record.” At 8:24 P.M., Defendant Qazi responded via e-mail, stating, “Thanks for writing. I will
 7   write back to you tomorrow, or Sunday if I don’t get time tomorrow.” He never responded
 8   further, despite later claiming that Plaintiff had failed to engage.
 9          107.    On Friday, October 25, 2019 at approximately 6:30 P.M., Defendant Qazi
10   registered a new domain name, vagfoundation.org, via Amazon.com to augment the
11   aforementioned Smick Sites. Though the website at http://www.vagfoundation.org purported to
12   represent “The Victims of Aaron Greenspan Foundation,” there is no such non-profit
13   organization registered with the IRS or any state government. See Exhibit H.
14          108.    Even though Defendant Qazi solicited information about Plaintiff’s supposed
15   crimes from his thousands of followers, only two “testimonies” ever appeared on the Smick
16   Sites: “M’s TESTIMONY,” an approximate reproduction of the disabled Medium article that
17   Defendant Qazi had resolved to post elsewhere; and “P’S TESTIMONY,” a haphazard PDF
18   compilation of Diego MasMarques, Jr.’s false allegations anonymously submitted by Defendant
19   Qazi’s friend, a conspiracy theorist and Elon Musk obsessive named Amelia “Mia” Tracey of
20   Sydney and Melbourne, Australia. Neither of these posts described any actual crime committed
21   by Plaintiff of his family members, let alone any actual “victim” of Plaintiff.
22             With Omar Qazi Banned From Twitter, The Libel and Harassment Continues
23          109.    Defendant Qazi’s harassment of Plaintiff via Twitter led to Plaintiff filing several
24   DMCA requests concerning Defendant Qazi’s @tesla_truth account and other accounts. On or
25   around October 22, 2019, Defendant Musk wrote an e-mail to Twitter CEO Jack Dorsey in
26   support of Defendant Qazi while disparaging Plaintiff.
27
28

     FIRST AMENDED COMPLAINT                           21                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 22 of 82




 1          110.    Defendant Musk’s attempt to intercede on Defendant Qazi’s behalf was
 2   unsuccessful. On or about October 24, 2019, Twitter permanently banned Defendant Qazi. The
 3   company permanently disabled his @OmarQazi, @tesla_truth, @PlainShite, @greenspan_neil,
 4   and @SmickTrump accounts. Defendant Qazi may have deleted another one of his fake Twitter
 5   accounts, @BagHolderQuote, of his own volition.
 6          111.    On Sunday, October 27, 2019 at 10:25 A.M., an unknown individual posted a
 7   “free stuff” listing on Craigslist using Plaintiff’s GMail address, the name “Aaron Musk” and
 8   Plaintiff’s telephone number. Plaintiff received an automated e-mail notice upon publication.
 9   The listing read, “I have a functional original iPad Air 8GB to give away, first person to message
10   can have it. You will have to pick it up in BayView.” Plaintiff does not own an iPad Air 8GB or
11   live in the Bayview neighborhood, but does live in the Bayview SFPD reporting district.
12          112.    On Thursday, October 31, 2019, Defendant Qazi posted an essay on a domain
13   name and server controlled by Defendant Smick Enterprises, Inc., wholemars.net, entitled,
14   “Steve Jobs is dead,” referring to the pseudonym used for his @tesla_truth account, “Steve Jobs
15   Ghost.” In this essay, Defendant Qazi admitted that his @tesla_truth account was suspended
16   repeatedly for legal violations and impersonating others, and included screenshots showing that
17   the account was registered to the e-mail address teslatruth@smick.com. See Exhibit I.
18          113.    On Friday, November 1, 2019 starting at 10:40 A.M., an unknown individual
19   using the DNS hostname customer.tigerbackbone.com and IP address 178.255.153.77 filled out
20   the PlainSite Contact Us form 74 times in Plaintiff’s name, using Plaintiff’s e-mail address, with
21   the message, “Moron.” The same user presumably filled out the form a 75th time at 12:04 P.M.
22   with the message, “M0ron.” Defendant Qazi frequently uses the word “moron” in his writing.
23          114.    On Friday, November 1, 2019 at 12:04 P.M., an unknown individual subscribed
24   Plaintiff’s e-mail address to a mailing list called “Healthline,” concerning “wellness,” without
25   Plaintiff’s permission. At 12:10 P.M., an unknown individual subscribed Plaintiff’s e-mail
26   address to a mailing list called the “Psych Central Newsletter” without Plaintiff’s permission. At
27
28

     FIRST AMENDED COMPLAINT                         22                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 23 of 82




 1   12:12 P.M., an unknown individual subscribed Plaintiff’s e-mail address to the Scientific
 2   American mailing list without Plaintiff’s permission.
 3          115.    Unable to reach his audience on Twitter, Defendant Qazi set up open-source
 4   Twitter clone software called Mastodon on a server belonging to Defendant Smick Enterprises,
 5   Inc., hosted by Amazon Web Services, LLC. On Friday November 1, 2019 around 1:00 P.M.,
 6   Defendant Qazi published an essay on another Smick Enterprises, Inc. website, wholemars.org,
 7   thanking his supporters and inviting them to use his Mastodon installation at
 8   mast.wholemars.com, where he posted false and libelous statements about Plaintiff without fear
 9   of Twitter intervening. (At various points in time, wholemars.com, wholemars.net and
10   wholemars.org have redirected to each other. All are under the control of Defendant Qazi.)
11          116.    On Saturday, November 2, 2019 at 11:55 A.M., Sascha Pallenberg, Head of
12   Digital Transformation at Daimler AG (a Tesla competitor), wrote from his verified Twitter
13   account, “Let me just be crystal clear about Omar Qazi. He harassed me, colleagues and dozens
14   of people in the industry over various fake accounts!” See
15   https://twitter.com/sascha_p/status/1190703993296523264.
16          117.    On Saturday, November 2, 2019 at 2:58 P.M., without Plaintiff’s knowledge or
17   permission, an unknown individual created a profile in Plaintiff’s name, “aarongreenspan,” using
18   Plaintiff’s e-mail address, on the pornographic website Pornhub.
19          118.    On Sunday, November 3, 2019 at 1:08 P.M., Plaintiff filed another DMCA
20   request with Amazon Web Services, LLC regarding Defendant Qazi’s repeated violation of
21   copyright law. On or about November 6, 2019, Amazon shut down at least four of the Smick
22   Sites in response, causing Defendant Qazi to move those sites to another provider, Linode.
23          119.    On November 6, 2019, an unknown individual using the Wikipedia username
24   “Cihwcihw” made their first edit to Wikipedia since signing up five years prior: the alteration of
25   the “Criticism of Facebook” article, in order to supposedly “be more impartial and includ[e]
26   additional details.” In fact, this user only changed and added false content about Plaintiff,
27   referencing Defendant Qazi’s website while parroting false claims made by Defendant Qazi
28

     FIRST AMENDED COMPLAINT                          23                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 24 of 82




 1   about Plaintiff, such as the false statements that Plaintiff “was enraged” in February 2004 and
 2   that Plaintiff “was able to extort about $250,000 from Facebook.”
 3          120.    In fact, Plaintiff entered into a settlement agreement with Facebook, Inc. and
 4   Mark Zuckerberg in May 2009 about which no financial details have been disclosed.
 5        Omar Qazi and Elon Musk Echo a Convicted Murderer Subject To a Restraining Order
 6          121.    Upon information and belief, Defendant Qazi was at times coordinating with
 7   Diego MasMarques, Jr.—the same individual against whom Plaintiff has an active restraining
 8   order through 2021. Many of the false statements and allegations made by Defendants Qazi and
 9   Musk are identical to the false statements and allegations Mr. MasMarques has been making
10   since at least as early as 2017 on various websites and in court: that Plaintiff runs a fake non-
11   profit and that Plaintiff and his family have committed tax fraud, extorted others, etc.
12          122.    Defendant Qazi was on notice of the restraining order against Mr. MasMarques as
13   of January 14, 2019. Via his then-active @OmarQazi Twitter account, on August 7, 2019 at
14   6:38 P.M., Mr. Qazi also admitted to downloading and modifying the Form CH-100 document
15   containing Mr. MasMarques’s name as part of his “joke post.”
16          123.    Furthermore, on Tuesday, September 24, 2019 at 5:45 P.M., Defendant Qazi
17   authored a post using his then-active @tesla_truth Twitter account with the words “Rule breaker
18   / law breaker” alongside a screenshot image from an iPhone that had been sent to him in a
19   private Twitter DM conversation. The iPhone screenshot showed the sender’s copy of a Twitter
20   abuse report receipt from the previous day concerning Plaintiff’s personal Twitter account,
21   @AaronGreenspan, which was locked as a result of the abuse report. In other words, the sender
22   of the image had reported Plaintiff’s account to Twitter for “abuse.”
23          124.    On the previous day, September 23, 2019, an unknown individual did report
24   Plaintiff’s personal account to Twitter—for briefly discussing court proceedings involving Diego
25   MasMarques, Jr., alleging that such discussion constituted “private information.” Plaintiff
26   immediately appealed his account being locked. On September 24, 2019 at 9:49 P.M.—hours
27   after Defendant Qazi branded Plaintiff a “law breaker”—Twitter restored Plaintiff’s account and
28

     FIRST AMENDED COMPLAINT                          24                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 25 of 82




 1   admitted, “…we made an error. We’ve determined there was no violation and have restored
 2   your account to full functionality.”
 3          125.    Defendant Qazi’s harassing activity and false statements accrued to the benefit of
 4   himself, Defendant Smick Enterprises, Inc., Defendant Musk and Defendant Tesla.
 5          126.    Defendant Musk’s harassing activity and false statements accrued to the benefit of
 6   himself, Defendant Tesla, and Tesla shareholders, including Defendant Qazi.
 7          127.    For months, Defendants Qazi’s and Musk’s unending false statements and explicit
 8   calls for harassment exposed Plaintiff to unfounded hatred and ridicule by countless individuals
 9   with whom Plaintiff had no prior relationship. Most of these posts cast Plaintiff’s sanity in
10   doubt, displayed an obsession with Plaintiff’s role creating the predecessor to Facebook at
11   Harvard College in 2003 (also called “The Facebook”), ridiculed Plaintiff’s career and work,
12   baselessly accused Plaintiff of crimes, or simply hurled insults. For example:
13          a) On October 2, 2019 at 10:19 A.M., Twitter user @ThemeTeamWP, a vocal
14              proponent of Defendant Musk, wrote, “Aaron still butthurt that Zuckerberg got rich
15              while you became a nobody?” This post was deleted by the author.
16          b) On October 9, 2019 at 3:17 P.M., Twitter user @NotThatTesla wrote, “Aaron
17              Greenspan can’t even get verified on Twitter, much less verify his fake story about
18              creating Facebook. Classic fraudster and grifter. Tied with Jacob Wohl for most
19              disgusting fraudster of the decade. @tesla_truth’s family is getting harassed. It’s time
20              to stop.” See https://twitter.com/NotThatTesla/status/1182057649501802497.
21          c) On October 9, 2019 at 4:17 P.M., Twitter user @PandraKaka13 wrote, “Sadly
22              Aaron’s parents have let him have this sort of support for his revenge tactics. I’m
23              concerned when they die that Aaron will have no one to support his psycho ways and
24              may become even more volatile. Hope he doesn't own any guns. Mass shooter
25              profile.” See https://twitter.com/PandraKaka13/status/1182072576924934145.
26          d) On October 9, 2019 at 7:00 P.M., Twitter user @CleanRevelry wrote, “Yo
27              @AaronGreenspan, see you on a dark night,” using a song lyric authored by
28

     FIRST AMENDED COMPLAINT                         25                                3:20-cv-03426-JD
           Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 26 of 82




 1           Defendant Musk’s girlfriend as a warning. Plaintiff interpreted this as a threat of
 2           violence, as did Twitter user @Kristennetten. See
 3           https://twitter.com/CleanRevelry/status/1182113766814568449.
 4        e) On October 28, 2019 at 1:18 P.M., Twitter user @AaronDweeb (“Erin Greenspam
 5           [vomit emoji]”) began posting feminized computer-generated images of Plaintiff
 6           created using the Russian FaceApp mobile application based on Plaintiff’s
 7           photographs, used without permission. See https://twitter.com/AaronDweeb.
 8        f) On November 1, 2019 at 10:55 A.M., Twitter user @romn8tr wrote,
 9           “@AaronGreenspan you’re a piece of shit”. See
10           https://twitter.com/romn8tr/status/1190326394242252800.
11        g) On November 3, 2019 at 1:54 P.M., Twitter user @NotAGhost10 wrote, “Are you
12           interested in starting a ‘legal’ charity and use the funds to run a‘completely [sic]
13           legitimate’ Disinformation and Fact Distortion campaign? Then look no further than
14           this article by a human shaped pile of garbage, Aaron Greenspan $tslaq”. See
15           https://twitter.com/NotAGhost10/status/1191111358798057474. This account’s
16           “ghost” reference refers to Defendant Qazi.
17        h) On April 4, 2020 at 7:52 A.M., Twitter user @enn_nafnlaus wrote, “Plainsite? The
18           fake charity of Tesla short seller Aaron Greenspan? The guy who claims to have
19           invented Facebook? And who selectively requests and selectively publishes only
20           things he things [sic] will hurt Tesla (e.g. that he can profit from)?” See
21           https://twitter.com/enn_nafnlaus/status/1246450694749552640.
22        i) On May 17, 2020 at 8:30 A.M., Twitter user @ElectroCar wrote, “Wow never
23           realized @AaronGreenspan and @PlainSite accused Omar of being a pedo after
24           Omar exposed tax fraud.” See
25           https://twitter.com/ElectroCar/status/1262042756853235714.
26
27
28

     FIRST AMENDED COMPLAINT                       26                                3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 27 of 82




 1           j) On May 17, 2020 at 9:13 A.M., Twitter user @BarkMSmeagol wrote, “Yep. He
 2               belongs in an asylum”. See
 3               https://twitter.com/BarkMSmeagol/status/1262053620826005505.
 4                    The Tesla Cult Fractures, with Omar Qazi Scapegoating Plaintiff
 5           128.    On April 29, 2020, Defendant Musk erupted into an angry tirade on Defendant
 6   Tesla’s Q1 2020 earnings call, calling local public health officials “fascist.” At one point,
 7   Defendant Musk was oddly disconnected from his own earnings call along with all of the other
 8   active call participants.
 9           129.    On May 9, 2020, Defendant Musk ignited further controversy by threatening to
10   sue Alameda County over its implementation of the multi-county Shelter-In-Place Order
11   concerning COVID-19, which curtailed Tesla’s ability to manufacture cars at its Fremont,
12   California factory. Tesla did, in fact, sue Alameda County that same day, using a complaint that
13   had been in progress for at least two days before Defendant Musk made his threat public. See
14   Tesla Incorporated v. County of Alameda, California Northern District Court Case No. 3:20-cv-
15   03186-TSH.
16           130.    Defendant Musk further instructed Tesla employees to violate the Shelter-In-
17   Place Order and return to work, or risk losing unemployment benefits.
18           131.    While Defendant Musk claimed he would be present on the assembly line willing
19   to risk arrest, he presented no evidence that he actually ever was on the assembly line. Flight
20   records indicate that he was not even in Alameda County for the majority of the day on Monday,
21   May 11, 2020, with his private jet reportedly arriving in San Jose, California shortly after 5:00
22   P.M. On May 12, 2020 at 9:11 P.M., Defendant Musk posted an image of an ice cream sundae
23   he had copied from another person’s Instagram account, and proceeded to actively imply that he
24   had taken the picture while eating at a Bay Area Buca Di Beppo restaurant in contravention of
25   the Shelter-In-Place Order—which he had not—adding, “Life should be lived.”
26           132.    Many long-time supporters of Defendants Tesla and Musk were understandably
27   appalled by Musk’s erratic behavior and disregard for human life. On May 12, 2020, popular
28

     FIRST AMENDED COMPLAINT                          27                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 28 of 82




 1   electric vehicle blog Electrek editor Frederic Lambert wrote an editorial entitled, “Tesla
 2   superfandom becomes toxic, negative for electric revolution [op-ed].” See
 3   https://electrek.co/2020/05/12/tesla-super-fandom-becomes-toxic-negative-electric-revolution-
 4   op-ed/. The editorial was critical of Defendants Tesla and Musk, as well as a Twitter account
 5   called “Third Row Tesla” with the handle @thirdrowtesla, for a podcast of the same name led by
 6   Defendant Musk’s most ardent cult followers, including Defendant Qazi.
 7          133.    Signaling the vital importance of Defendant Qazi’s work harassing Tesla’s critics,
 8   Defendant Musk appeared on video with Defendant Qazi in a 3.5-hour-long Third Row Tesla
 9   podcast filmed at one of Defendant Musk’s Los Angeles homes on February 9, 2020. See
10   https://www.youtube.com/watch?v=J9oEc0wCQDE. The below photograph depicts Defendant
11   Qazi (far right) with other Third Row Tesla members, Defendant Musk (far left) and Tesla
12   Director Kimbal Musk (second from right with cowboy hat) at the recording session:
13
14
15
16
17
18
19
20
21
22          134.    Although it was at first unclear who had authored the Twitter posts that Mr.

23   Lambert took issue with since Third Row Tesla contributors refused to admit anything about

24   who used its Twitter account, Defendant Qazi ultimately admitted authorship, thereby also

25   admitting that he had deliberately contravened Twitter’s lifetime ban. Due to the controversy,

26   three of the six Third Row Tesla members publicly announced that they were severing ties.

27          135.    The fallout from the rift between Electrek and Third Row Tesla, both of which

28   had served as nominally independent cheerleaders for Defendant Tesla, led Defendant Qazi to

     FIRST AMENDED COMPLAINT                         28                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 29 of 82




 1   author a 17,600-word screed on his website hosted by Defendant Smick Enterprises, Inc.,
 2   published on May 17, 2020 (the “Qazi Screed”). Entitled, “Response to Frederic,” it invoked
 3   Plaintiff’s name at least 47 times over dozens of pages, even though Plaintiff had nothing to do
 4   with Defendant Musk’s decision to place his workers’ lives at risk, nothing to do with Electrek’s
 5   writing, and nothing to do with Frederic Lambert’s independent and exceptionally rare criticism
 6   of Defendants Tesla and Musk.
 7          136.    Virtually every statement concerning Plaintiff in the Qazi Screed was false or
 8   misleading. In some cases, Defendant Qazi cropped images to deliberately mislead his readers.
 9   In other cases, Defendant Qazi linked events that were chronologically impossible. Defendant
10   Qazi also omitted key facts and events of which he was aware, since he was responsible for
11   many of them. Generally, the unprovoked rant made good on Defendant Qazi’s October 9, 2019
12   malicious promise to “drag [Plaintiff’s] name through the mud until the day he [dies].”
13          137.    On or around May 23, 2020, after the filing of the Complaint in this case,
14   Defendant Qazi returned to Twitter once more via a proxy account, @wholemarslog, later
15   renamed @wholemarsblog, allegedly set up for him by another user to evade his lifetime ban.
16          138.    On May 24, 2020, Third Row Tesla published “Episode 17” of its video podcast
17   series (recorded on May 15, 2020), depicting Defendant Qazi wearing a T-shirt imprinted with a
18   partial graph of TSLA stock next to the text “Tesla $420.00,” referring to the false claim that
19   required Defendants Musk and Tesla to each pay a $20 million fine to the SEC and sign Consent
20   Decrees regulating Defendant Musk’s use of Twitter.
21
22
23
24
25
26
27
28

     FIRST AMENDED COMPLAINT                         29                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 30 of 82




 1          139.    On May 25, 2020, a federal holiday, Plaintiff’s father received a phone call at
 2   3:14 P.M. Eastern Daylight Time from a “Private Caller” on caller ID. The male caller identified
 3   himself only as working for the law firm Quinn Emanuel in connection with the instant lawsuit
 4   and calling on behalf of Defendants Musk and Tesla. The caller asked whether Plaintiff’s father
 5   served on the Board of Directors of Plaintiff’s non-profit organization and asked for his home
 6   address. Upon information and belief, the caller was actually Defendant Qazi impersonating a
 7   lawyer in an attempt to extract information. At 3:12 P.M. Eastern Daylight Time, two minutes
 8   prior to the call, Defendant Qazi’s @wholemarslog Twitter account posted, “It’s time for the
 9   board of Plainsite to face justice for their crimes,” among other libelous statements.
10          140.    On June 8, 2020, Defendant Qazi boasted about his “Nikola shorts,” indicating
11   that despite his professed hatred of short sellers, he had decided to become one himself.
12                                       CLAIMS FOR RELIEF
13                                          COUNT I
                                           Libel Per Se
14                    Against Defendants Omar Qazi and Smick Enterprises, Inc.
15
            141.    Plaintiff incorporates by reference the foregoing allegations.
16
            142.    From approximately January 14, 2019 through the date of his lifetime ban by and
17
     from Twitter on October 24, 2019, Defendants Qazi and Smick Enterprises, Inc. made use of the
18
     @OmarQazi Twitter account, @tesla_truth Twitter account, and numerous other fake Twitter
19
     accounts to publish constant false statements and deliberate misinformation about Plaintiff and
20
     Plaintiff’s family members.
21
            143.    From approximately May 2019 through present day, Defendant Qazi made use of
22
     the @thirdrowtesla, @wholemarslog and @wholemarsblog Twitter accounts to publish constant
23
     false statements and deliberate misinformation about Plaintiff.
24
            144.    From October 11, 2019 through present day, Defendants Qazi and Smick
25
     Enterprises, Inc. used a variety of domain names and websites including
26
     http://www.plainshit.com, http://www.plainshit.org, http://www.plainsiite.org, and
27
28

     FIRST AMENDED COMPLAINT                          30                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 31 of 82




 1   http://www.vagfoundation.org to publish false statements and deliberate misinformation about
 2   Plaintiff and Plaintiff’s family members.
 3          145.    Defendant Qazi made and repeated these false statements with the hope that
 4   tarnishing Plaintiff’s reputation and discrediting both Plaintiff’s work and unrelated third-parties’
 5   court filings located by Plaintiff would increase or prevent any decrease in the value of his TSLA
 6   stock. He was successful at achieving his aims: Tesla’s stock increased in value, he was profiled
 7   in a major financial media publication, and many of his followers began repeating his false
 8   claims about Plaintiff and stating that they refused to believe anything in any court document
 9   merely published by Plaintiff.
10          146.    Via Twitter and the Smick Sites, Defendants Qazi and Smick Enterprises, Inc.
11   also explicitly encouraged others to spread false statements and misinformation about Plaintiff
12   and Plaintiff’s family members.
13          147.    Defendant Qazi explicitly encouraged others to “harass” Plaintiff.
14          148.    Although Defendant Qazi published falsehoods, misleading barbs and reputation-
15   damaging accusations in sufficient quantity over a period of more than one year that it is
16   impossible to enumerate each and every one, select examples include:
17    Statement No. /     Public Statement by Defendant            False / Misleading Aspects
      Date                Qazi
18
      1                   “Strange how Aaron mentions that       Plaintiff never said any such thing
19                        he think [sic] Diego wants to ‘get in  in any context or via any medium.
      January 14, 2019    his pants’. Sounds like may be         This statement falsely suggests a
20                        revealing some deeper desires there”   sexual attraction to Plaintiff’s
                                                                 stalker.
21    2                   “How did Aaron Greenspan of            This statement, posed as a question,
22                        Plainsite manage to qualify for non- falsely suggests that Plaintiff is
      August 8, 2019      profit status and avoid paying the     guilty of criminal conduct. Plaintiff
23                        government taxes? Is it legal to use a pays taxes. PlainSite’s revenue is
                          non-profit to stalk and harass         taxable and taxes are paid by Think
24                        people?”                               Computer Corporation, which is a
25                                                               for-profit corporation. Think
                                                                 Computer Foundation does not
26                                                               “stalk and harass people.”
      3                   “It took a lot of hard work to break   This statement, posted from the
27                        every single one of these rules with   fake @PlainShite account with the
      August 23, 2019     our fraudulent charity, but we pulled actual PlainSite logo, falsely states
28

     FIRST AMENDED COMPLAINT                          31                                 3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 32 of 82




 1                     it off”                                 that Plaintiff’s work is a “fraudulent
                                                               charity.”
 2
     4                 “Rule breaker / law breaker”            This statement again falsely
 3                     [Image containing Aaron                 suggests that Plaintiff is guilty of
     September 24,     Greenspan’s name and photograph]        criminal conduct.
 4   2019
     5                 “I didn’t worry when Aaron              This statement alludes to a
 5                     Greenspan said Elon paid me to kill     statement Plaintiff never made.
 6   September 27,     him because it wasn’t true”
     2019
 7   6                 “he did, it’s fraudulently registered   This statement, in a Twitter thread
                       as a non-profit charity”                explicitly mentioning “Greenspan,”
 8   September 28,                                             falsely accuses Plaintiff of fraud.
 9   2019
     7                 “I don’t even have a fax machine.       This statement explicitly and
10                     The only thing that has been            falsely accuses Plaintiff of
     September 28,     revealed here is that Aaron             possessing child pornography,
11   2019              Greenspan has child pornography at      which would be a crime.
12                     his house. I do not.”
     8                 “Shorts have been using Aaron           This statement again explicitly
13                     Greenspan’s fraudulent ‘Think           mentions Plaintiff and falsely
     September 30,     Foundation’ to pool their money and     accuses him of fraud. Think
14   2019              go after Tesla – and they can deduct    Computer Foundation operates
                       donations from their income tax!!!”     independently of short sellers.
15
     9                 “To conclude, is anyone surprised       This statement again explicitly
16                     Aaron Greenspan is a complete           mentions Plaintiff and falsely
     September 30,     fraud? Every $tslaq I have looked       accuses him of fraud, and by
17   2019              into has committed serious crimes.      referring to short sellers including
                                                               Plaintiff, “serious crimes.” This
18
                       Aaron, know you have anger issues       statement also falsely states that
19                     and like to ‘do something’ when         Plaintiff suffers from a medical
                       you’re mad but retaliating against      condition. Plaintiff has never been
20                     me for reporting your fraud will        diagnosed with “anger issues” or
                       make it worse”                          any similar medical condition.
21                                                             Defendant Qazi twisted a remark
22                                                             Plaintiff made at a memorial
                                                               service for his deceased friend.
23   10                “When his reputation is destroyed,      This statement is the second part of
                       he’ll have only himself to blame        the thread that begins “All Aaron
24   October 9, 2019                                           Greenspan had to do was shut
25                     I don’t have to make up any bullshit    up…” It again falsely states that
                       conspiracy theories about him. The      Plaintiff has committed “serious
26                     facts of his life are so embarrassing   crimes” by publishing court
                       it says it all                          documents and public domain
27                                                             materials, many of which cast
                       he is committing serious crimes in      doubt on Defendant Qazi’s
28

     FIRST AMENDED COMPLAINT                       32                                3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 33 of 82




 1                     ‘plain sight’ on ‘plainsite’”              investment thesis.
     11                “It’s not libel if it’s true. You didn’t   This post explicitly mentions
 2
                       invent Facebook. You’ve never              Plaintiff and falsely attributes
 3   October 9, 2019   accomplished anything in your life.        “crimes” to him. It is true that
                                                                  Plaintiff developed “The Facebook”
 4                     There are plain facts.                     at Harvard College in August and
                                                                  September, 2003, which Plaintiff’s
 5                     You just create negativity and feed        CS91r classmate Mark Zuckerberg
 6                     off other people. And I can prove          later signed up for and effectively
                       your crimes in court.”                     copied. Defendant Qazi explicitly
 7                     [Image containing Aaron                    states that his views are “plain
                       Greenspan’s name and photograph]           facts.”
 8   12                “How will Aaron Greenspan, a               This post explicitly mentions
 9                     criminal guilty of felony tax fraud        Plaintiff and states that he is a
     October 9, 2019   with no lawyer, do in court against        “criminal guilty of felony tax
10                     two guys with a lot more money             fraud,” which is false.
                       than him?”
11   13                “I welcome the chance to discuss           This post explicitly mentions
                       Aaron Greenspan’s conduct and              Plaintiff and falsely accuses him of
12
     October 9, 2019   crimes in front of a court and / or        “crimes.” Defendant Qazi did not
13                     jury.”                                     respond to the initial Complaint.
     14                “Periodic reminder that Aaron              This post explicitly mentions
14                     Greenspan, who claims he invented          Plaintiff, accuses him of “running a
     October 9, 2019   Facebook (he didn’t), is running a         fake charity,” which is possibly a
15
                       fake charity that Tesla short sellers      crime, and “illegally” pooling
16                     use to illegally pool funds for            funds. The IRS audited Think
                       propaganda efforts.                        Computer Foundation and issued a
17                                                                Letter 5177 on March 4, 2020
                       Please report his fake charity to the      indicating that there were no issues
18                     IRS. he is committing tax fraud.”          found.
19   15                “No, likely just his learning              This post was in a thread explicitly
                       disability due to aspergers”               referring to Plaintiff by name.
20   October 9, 2019                                              Plaintiff has never been diagnosed
                                                                  with Asperger syndrome or a
21                                                                learning disability.
22   16               “yeah he’s this clown who thinks he         This post was in a thread explicitly
                      invented facebook and comited               referring to Plaintiff by name. It
23   October 11, 2019 felony tax fraud”                           repeats the prior false allegations of
                                                                  “felony tax fraud.”
24   17               “i’m not severely disabled! you are         This post was from the fake
25                    lucky you only suffer from                  account Defendant Qazi created in
     October 12, 2019 aspergers!!!”                               Plaintiff’s brother’s name, in reply
26                                                                to an actual post by Plaintiff.
                                                                  Plaintiff has never been diagnosed
27                                                                with Asperger syndrome.
                                                                  Plaintiff’s brother is severely
28

     FIRST AMENDED COMPLAINT                        33                                  3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 34 of 82




 1                                                            disabled.
     18               “Am surprised this organizations        This post appeared in a thread
 2
                      gets a tax exemption. Owner             specifically mentioning Plaintiff. It
 3   October 14, 2019 previously stole DoD documents”         falsely accuses Plaintiff of stealing
                                                              Department of Defense documents.
 4   19               “Have you been a victim of              This headline appeared on at least
                      harassment, intimidation, extortion,    four of the known Smick Sites,
 5   October 15, 2019 sexual assault, identity theft, or      directly and falsely implicating
 6                    cyberstalking by Aaron Greenspan?       Plaintiff in numerous crimes.

 7                    You are not alone. The victims of
                      Aaron Greenspan Foundation is
 8                    gathering evidence of Aaron
 9                    Greenspan’s crimes to finally bring
                      this criminal to justice”
10   20               “to the police: if I am found dead in   This post, which explicitly
                      mysterious circumstances, it was        mentions Plaintiff, falsely suggests
11   October 15, 2019 almost certainly aaron greenspan        that Plaintiff is a murderer.
12
                        he killed me for saying he didn’t
13                      invent facebook

14                      (he didn’t)”
     21                 “Tesla short sellers: donate to us    This post was issued by the fake
15
                                                              @PlainShite account, where
16   October 19, 2019 It’s tax deductible because we are      Plaintiff’s name appeared in the
                      running a fraudulent non-profit.        account summary. It repeats the
17                                                            false “fraudulent non-profit”
                        we promise to use the money to try    allegation.
18                      and harm Tesla. that’s why so many
19                      short sellers donate to us”
     22                 “he extorted $250,000 from Mark     This statement is part of an essay
20                      Zuckerburg [sic]”                   on Defendant Qazi’s website that
     November 1,                                            explicitly names Plaintiff. Plaintiff
21   2019                                                   did not extort Mark Zuckerberg or
22                                                          anyone else.
     23                 [The URL                            This URL corresponds to a copy of
23                      https://wholemars.com/thinkfraud/zu Plaintiff’s non-profit organization’s
     November 1,        ckerburg-extortion.pdf]             IRS Form 990 from 2009, falsely
24   2019                                                   linking Plaintiff with “extortion” as
                                                            a search engine keyword.
25
     24                 “As time went on, Greenspan         This portion of the Qazi Screed
26                      became more and more enraged, and reiterates his false allegations
     May 17, 2020       also became worried about my        against Plaintiff of tax-related
27                      allegations of his tax fraud and    crimes.
                        misconduct”
28

     FIRST AMENDED COMPLAINT                        34                             3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 35 of 82




 1   25              “After that, I started tweeting more      This portion of the Qazi Screed
                     about Greenspan’s attempts to             falsely alleges that Plaintiff
 2
     May 17, 2020    harass, stalk and smear Tesla owners      committed crimes of harassment
 3                   like me.”                                 and stalking.
     26              “It’s time for the board of Plainsite     Posted on the @wholemarslog
 4                   to face justice for their crimes.”        Twitter account, this statement
     May 25, 2020                                              conflates two different Boards of
 5                                                             Directors and effectively accuses
 6                                                             both of committing “crimes” for
                                                               posting public records that
 7                                                             Defendant Qazi does not like.
     27              “non-profit status will be revoked        Also posted on the @wholemarslog
 8                   when it’s discovered the brand,           Twitter account, this statement
 9   May 25, 2020    server logs, and resources were           omits both the result of the IRS
                     misappropriated to inure private          audit of Think Computer
10                   benefit to Aaron Greenspan”               Foundation and falsely suggests
                                                               that posting public records on the
11                                                             internet is a “private benefit” that
                                                               only helps Plaintiff, when on net
12
                                                               Plaintiff has not even benefited
13                                                             financially from publishing the
                                                               public documents in question.
14   28              “Yes, Aaron Greenspan, Neil               Also posted on the @wholemarslog
                     Greenspan, and Judith Greenspan.          Twitter account, this statement
15
     May 25, 2020                                              falsely accuses Plaintiff and his
16                   As board members they presided            parents of various crimes.
                     over Plainsite’s tax fraud,
17                   harassment of Tesla customers, and
                     short and distort fraud.”
18   29              “Damn, this is litterally [sic] exactly   By this point, Defendant Qazi
19                   what Aaron Greenspan did to Omar,         renamed his Twitter account to
     June 15, 2020   Earl, Viv, Johnna.                        @wholemarsblog, and posted this
20                                                             series of false statements explicitly
                     Maybe one day he’ll be charged too        naming Plaintiff as a “criminal” in
21                                                             reference to the FBI Boston
22                   …                                         Division’s announcement that
                                                               several eBay security executives
23                   he is a criminal”                         had been charged with harassment
                                                               of corporate critics.
24   30              “Why does Aaron Greenspan                 From the @wholemarsblog Twitter
                     threaten his critics, and Tesla           account, Defendant Qazi again
25
     June 23, 2020   customers?                                falsely accused Plaintiff of
26                                                             securities fraud and harassment and
                     To spread false stories about Tesla       intimidation.
27                   in the media, while suppressing
                     positive voices through intimidation.
28

     FIRST AMENDED COMPLAINT                     35                                 3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 36 of 82




 1
                           The SEC must investigate and
 2
                           prosecute the perpetrators of this
 3                         short and distort fraud.”
      31                   “Aaron Greenspan abuses his charity From the @wholemarsblog Twitter
 4                         to inure private benefit to himself.    account, Defendant Qazi again
      June 23, 2020                                                falsely alleged that Plaintiff has
 5                         His tax exempt status should and        committed tax crimes. The IRS did
 6                         will be revoked, and he must pay        not identify any taxes that were
                           back the taxes he illegally avoided.” “illegally avoided” in its recent
 7                                                                 audit of Think Computer
                                                                   Foundation.
 8    32                   “Aaron Greenspan is a cyberstalker      From the @wholemarsblog Twitter
 9                         who has been threatening and            account, Defendant Qazi again
      June 23, 2020        harassing Omar & others for years.      falsely alleged that Plaintiff
10                                                                 committed the crime of stalking
                           A common tactic used by cyber           while projecting his own actions
11                         stalkers is false accusations and false onto Plaintiff.
                           victimization.
12
13                         The harasser will try and make it
                           look like they are the victim and use
14                         that to incite hate.”
15
16           149.    In addition, on October 9, 2019, on Twitter, a public forum, Defendant Qazi

17   willingly, intentionally and maliciously republished the libelous statement concerning Plaintiff

18   originally contained in the Musk Reply e-mail, in a manner not in any way connected to the

19   substance of this litigation.

20           150.    Defendant Qazi’s persistent lies kicked off a chain of additional libel by his

21   followers, who publicly referred to Plaintiff as a “psychopathic incel” and likely “mass shooter.”

22           151.    Defendant Qazi’s false statements were made with actual malice because Qazi

23   knew the statements were false and made the statements with reckless disregard for whether the

24   statements were false or not, even after the filing of the initial Complaint in this case.

25           152.    Many if not most of Defendant Qazi’s aspersions concerning Plaintiff, including

26   all of the above statements, were presented as conclusory statements of fact. In addition to using

27   a Twitter account containing the word “truth” to make the majority of statements concerning

28   Plaintiff, Defendant Qazi also repeatedly exhorted his followers on Twitter and via the Smick

     FIRST AMENDED COMPLAINT                           36                                 3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 37 of 82




 1   Sites to complete IRS Form 13909 in order to make formal false reports echoing his posts
 2   regarding Plaintiff and Think Computer Foundation to the IRS. Communications with the IRS
 3   are regulated by federal law and are required to be factual. Furthermore, Think Computer
 4   Foundation’s status with the IRS was and is easily verifiable on the IRS website. Think
 5   Computer Foundation also openly publishes comprehensive disclosures about its limited
 6   involvement with PlainSite on the PlainSite website, which Defendant Qazi willfully ignored.
 7           153.    Defendant Qazi’s false and misleading statements concerning Plaintiff were not in
 8   service of and failed to further any public debate.
 9           154.    Defendant Qazi’s false and misleading statements have irreparably harmed
10   Plaintiff’s reputation.
11                                            COUNT II
                                             Libel Per Se
12                              Against Defendants Elon Musk and Tesla
13
             155.    Plaintiff incorporates by reference the foregoing allegations.
14
             156.    Defendant Musk is vicariously liable for all libelous statements published by
15
     Defendant Qazi concerning Plaintiff through at least October 9, 2019, the date that Defendant
16
     Musk was quoted in Bloomberg Businessweek as having told Defendant Qazi, “Your Twitter is
17
     awesome!” This wholesale endorsement of Defendant Qazi’s statements up to that point
18
     amplified their effect and encouraged untold thousands of readers to correctly believe that
19
     Defendant Qazi’s statements, positive and negative, were completely supported by Defendant
20
     Musk—a billionaire perceived by many to be at the pinnacle of success.
21
             157.    To the extent that Defendant Musk was aware of Defendant Qazi’s Twitter
22
     account(s), but especially the @tesla_truth account, it would have been impossible for Defendant
23
     Musk not to be aware of the libelous and harassing content so frequently posted on a daily basis.
24
     Defendant Musk was already aware of the controversy surrounding Defendant Qazi as he and the
25
     Tesla Board of Directors had received an e-mail from Plaintiff about Defendant Qazi on August
26
     7, 2019. It also would have been impossible for the @tesla_truth Twitter account to continue
27
     using the TESLA trademark in its name without Defendant Musk’s implicit or explicit consent.
28

     FIRST AMENDED COMPLAINT                          37                               3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 38 of 82




 1          158.    To the extent that Defendant Musk was unaware that his communications with
 2   Defendant Qazi would be quoted in the Bloomberg Businessweek article, he was given the
 3   opportunity to comment by its author, Zachary Mider. As the article states, “Tesla has legions of
 4   die-hard fans, many of them well-to-do, tech-obsessed, and male. Qazi is pretty close to the
 5   archetype. His Twitter handle, @tesla_truth, is a bottomless font of Muskolatry. Before we met
 6   in August, he’d emailed Musk to give him a heads-up and encourage him to speak with me.”
 7   Therefore, Defendant Musk was aware that the potential article would involve Defendant Qazi
 8   and at least one of Defendant Qazi’s libel-spewing Twitter accounts, @tesla_truth. Yet
 9   Defendant Musk made absolutely no effort to distance himself from Defendant Qazi’s statements
10   or to qualify them in any way. Instead, he called them “awesome.”
11          159.    In the initial SEC Consent Decree, Defendant Musk agreed to “comply with all
12   mandatory procedures implemented by Tesla, Inc. [] regarding (i) the oversight of
13   communications relating to the Company made in any format…”
14          160.    As an officer and director of Defendant Tesla, Musk routinely acts on Tesla’s
15   behalf. The October 9, 2019 Musk Reply e-mail was sent on behalf of both Defendants Musk
16   and Tesla.
17          161.    Plaintiff has never suffered from any psychiatric illness, nor has Plaintiff ever
18   been diagnosed with any mental disorder. Plaintiff does not live in and has never been admitted
19   to a psychological unit for clinical evaluation, nor has Plaintiff ever visited with a mental health
20   professional in a clinical setting except to assist with his brother’s acute condition.
21          162.    In addition to those statements for which Defendant Musk is vicariously liable,
22   Defendant Musk himself published the following libelous statements about Plaintiff:
23    Statement No. /     Written Statement by                   Related to           Public     Public
      Date /              Defendant Musk                         Proceeding or        Forum      Interest
24
      Medium                                                     Matter Pending
25                                                               Legal Review
      33                  “Does the psych ward know you          No                   No         No
26                        have a cell phone? Just curious.”
      October 9, 2019
27
28    E-Mail

     FIRST AMENDED COMPLAINT                           38                                  3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 39 of 82




 1    34                  “Does the psych ward know you          No                Yes         No
                          have a cell phone? Just curious.”
 2
      October 9, 2019
 3
      Twitter via Qazi
 4    35               “.@DrPatSoonShiong, are you               No                Yes         No
                       aware that one of your senior
 5    October 12, 2019 journalists (Russ Mitchell) is
 6                     openly funding a fake charity run
      Twitter          by an online bully?”
 7    36               “Jack, what Omar is saying is             No                No          No
                       accurate to the best of my
 8    October 22, 2019 knowledge. There has been an
 9                     orchestrated attempt to drive
      E-Mail           down Tesla stock through social
10                     media, particularly Twitter. This
                       always increases around our
11                     earnings call, which is this
                       afternoon.
12
13                        Aaron Greenspan in particular has
                          major issues. He’s the same nut
14                        but [sic] that claimed he was the
                          founder of Facebook and sued
15                        Zuckerberg, among many other
16                        things.

17                        Never seen anything like it.”
18
            163.    On October 9, 2019 at 3:48 P.M., Defendant Musk authored and sent the Musk
19
     Reply e-mail on behalf of himself and Defendant Tesla to numerous parties including Defendant
20
     Qazi, who Defendant Musk knew or should have known would immediately republish his
21
     message publicly, describing Plaintiff as residing in a “psych ward,” falsely suggesting that
22
     Plaintiff suffered from a psychiatric illness or disease.
23
            164.    Due to Defendant Musk’s recklessness, the Musk Reply and his subsequent
24
     response was copied to an official at the SEC—a federal government agency that had already
25
     fined Defendant Musk tens of millions of dollars for making false statements—suggesting to any
26
     objective reader that the communication should be interpreted as a statement of fact.
27
28

     FIRST AMENDED COMPLAINT                           39                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 40 of 82




 1          165.    Whether Plaintiff resided then or at any point in a “psych ward” is a provable
 2   statement; Plaintiff did not.
 3          166.    Defendant Musk’s statement was interpreted as factual by an enormous number of
 4   his and Defendant Qazi’s followers, who have continued to harass Plaintiff and repeat false
 5   claims calling Plaintiff’s mental health into question ever since.
 6          167.    On October 12, 2019 at 1:18 P.M., in the context of a Twitter thread started by
 7   Defendant Qazi, Defendant Musk baselessly referred to Plaintiff as an “online bully” running a
 8   “fake charity,” and included the Twitter handle of the owner of the Los Angeles Times, Dr.
 9   Patrick Soon-Shiong, in the conversation, such that Dr. Soon-Shiong would receive an alert on
10   his mobile device(s) about the conversation.
11          168.    Deliberately bringing the owner of a major newspaper into the conversation
12   falsely suggested that the substance of the statement was factual and worth reporting on.
13          169.    Defendant Musk’s Twitter account is “verified,” meaning that Twitter, Inc. has
14   confirmed that Elon Musk is in fact the owner of the @ElonMusk account. As a result, the
15   account and its posts feature a small white check mark in a blue seal wherever it appears. Many
16   Twitter users incorrectly interpret this icon to mean that an account’s content is more factually
17   accurate and/or endorsed by Twitter itself. See
18   https://twitter.com/twittersupport/status/928654369771356162.
19          170.    The “online bully” post was of and concerning Plaintiff. Any average Twitter
20   user curious about the “online bully” or “fake charity” mentioned by Defendant Musk would
21   have seen the article explicitly describing “Aaron Greenspan” and “Think Computer
22   Foundation” at the top of the short thread directly connected to the post.
23          171.    As running a “fake charity” would presumably be a crime, Defendant Musk
24   accused Plaintiff of committing a crime.
25          172.    Defendant Musk’s aspersions concerning Plaintiff were made as conclusory
26   statements of fact. For example, although Plaintiff frequently asks questions and raises
27   substantive issues involving public figures and businesses, Plaintiff’s Twitter history is
28

     FIRST AMENDED COMPLAINT                           40                               3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 41 of 82




 1   searchable and is devoid of bullying. In addition, Think Computer Foundation’s status with the
 2   IRS is easily verifiable on the IRS website. Think Computer Foundation also openly publishes
 3   comprehensive disclosures about its limited involvement with PlainSite on the PlainSite website,
 4   which Defendant Musk ignored.
 5          173.    Many of Defendant Musk’s followers reacted as though Defendant Musk’s false
 6   statements concerning Plaintiff were completely factual. @sara_boutall wrote, “This fake
 7   charity is terrifying.” See https://twitter.com/sara_boutall/status/1183114999956422656. Third
 8   Row Tesla contributor Viven Hantusch wrote, “Lots of resemblance to political troll networks as
 9   well.” See https://twitter.com/flcnhvy/status/1183116410291183617. Twitter user @TTwfake
10   wrote, “I’ve submitted a complaint to the IRS. This is not ok.” See
11   https://twitter.com/TTwfake/status/1183165610450194432.
12          174.    On or around October 22, 2019 at 2:51 P.M., in reply to an e-mail from Defendant
13   Qazi, Defendant Musk sent an e-mail to Twitter CEO Jack Dorsey, as well as Defendant Qazi
14   among other recipients. The message, which was likely intended to assist Defendant Qazi with
15   restoring his then-suspended Twitter account—a matter so important to Defendant Tesla as to
16   necessitate its CEO’s involvement—referred to Plaintiff explicitly by name as a “nut” who
17   suffered from “major issues,” once again falsely suggesting that Plaintiff suffered from a
18   psychiatric illness or disease.
19          175.    The e-mail from Defendant Musk to Jack Dorsey began by immediately
20   discussing whether Defendant Qazi’s unknown statements were “accurate,” leading any reader to
21   believe what followed—including the false and disparaging remarks directly concerning
22   Plaintiff—would involve factual matters.
23          176.    The statement that Plaintiff “sued [Mark] Zuckerberg,” the CEO of Facebook,
24   Inc. and Plaintiff’s Harvard classmate, is both false and misleading in what it omits. It is false
25   because to date, Plaintiff has never sued Mark Zuckerberg. In 2008 and 2009, Plaintiff’s
26   company filed two trademark cancellation proceedings against Facebook, Inc. before the United
27   States Patent and Trademark Office Trademark Trial and Appeal Board, in which Plaintiff’s
28

     FIRST AMENDED COMPLAINT                          41                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 42 of 82




 1   company was found to have standing. It is misleading because it omits that as a result,
 2   Facebook, Inc. and Mark Zuckerberg reached a confidential settlement with Plaintiff and
 3   Plaintiff’s company in May 2009, and Facebook, Inc. and Mark Zuckerberg admitted in a public
 4   press release that Plaintiff’s work on the houseSYSTEM Facebook at Harvard College had
 5   indeed inspired Mark Zuckerberg, who was a member of Plaintiff’s site as he developed his own
 6   while communicating with Plaintiff. See https://about.fb.com/news/2009/05/facebook-and-think-
 7   computer-corporation-resolve-trademark-dispute/.
 8          177.    Defendant Musk’s provably false statements concerning Plaintiff were not in
 9   service of and failed to further any public debate.
10          178.    Defendant Musk’s false and misleading statements were not made as part of a
11   heated or volatile debate with Plaintiff (or anyone) that might be prone to hyperbole. Plaintiff
12   was not an active participant in any of the above discussions initiated by Defendant Musk at all.
13          179.    Defendant Musk’s false statements were made with actual malice because Musk
14   knew the statements were false, made the statements with reckless disregard for whether the
15   statements were false or not, and with the awareness that he is frequently given the benefit of the
16   doubt by tens of millions of his followers due to his immense wealth.
17          180.    Defendant Musk’s false statements concerning Plaintiff are part of a pattern. In
18   2018, Defendant Musk was sued for libel after publicly and falsely referring to a different critic
19   as a “pedo guy” and a “child rapist” who had supposedly moved to Thailand “for a child bride.”
20   See California Central District Court Case No. 2:18-cv-08048-SVW-JC, Vernon Unsworth v.
21   Elon Musk.
22          181.    On or around August 21, 2018, Defendant Musk e-mailed his former public
23   relations consultant, Juleanna Glover—CCing his brother (and fellow Tesla Director) Kimbal
24   Musk and former Tesla Global Communications Director Dave Arnold—“Will Tweet as I wish
25   and suffer the consequences. So it goes.” This statement affirms the intentional nature of
26   Defendant Musk’s statements and his reckless disregard for the truth. See Nevada District Court
27   Case No. 3:18-cv-00296-LRH-CLB, Document 177-1, Page 124.
28

     FIRST AMENDED COMPLAINT                          42                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 43 of 82




 1          182.    None of Defendant Musk’s statements concerning Plaintiff were ever deleted,
 2   retracted, or the subject of an apology. The fact that Defendant Musk disparaged Plaintiff before
 3   government agents and the CEO of Twitter alike indicates that his statements were intentional.
 4          183.    Defendant Musk’s false and misleading statements, in some cases disseminated to
 5   tens of millions, have irreparably harmed Plaintiff’s reputation.
 6                                              COUNT III
                                Intentional Infliction of Emotional Distress
 7                                    Against Defendant Omar Qazi
 8
            184.    Plaintiff incorporates by reference the foregoing allegations.
 9
            185.    Defendant Omar Qazi’s conduct—starting with his January 2019 harassing prank
10
     call to Plaintiff impersonating “the phone company,” to his impersonation of both Plaintiff’s
11
     father and his disabled brother, to his communications with Plaintiff’s actual disabled brother via
12
     Facebook, to his unjustified and totally baseless shaming of Plaintiff’s immediate family on
13
     multiple websites and social media accounts set up by Defendant Smick Enterprises, Inc.
14
     explicitly for that purpose, to his baseless accusation that Plaintiff was linked to “sexual assault,”
15
     to his suggestion that Plaintiff might commit murder, to his use of hidden expletives directed at
16
     Plaintiff in HTML source code comments, to his deliberate interference with ongoing restraining
17
     order proceedings involving a violent criminal, to his transmitting and/or causing to be
18
     transmitted false allegations concerning Plaintiff’s supposed possession of child pornography, to
19
     his eager republication of outrageous and libelous statements by Defendant Musk, to his creation
20
     of or encouragement of the creation of an account in Plaintiff’s name on a pornographic website,
21
     to his unprovoked regurgitation of a stilted version of this history viewed by thousands of
22
     individuals six months later, to his insistence that Plaintiff would be referred to criminal law
23
     enforcement on false pretenses as at least one of Defendant Musk’s other critics has been—is so
24
     extreme as to go beyond all possible bounds of decency.
25
            186.    No citizen in a civilized society should ever be expected to tolerate the kind of
26
     behavior from Defendants Qazi and Smick Enterprises, Inc. as Plaintiff was forced to tolerate.
27
28

     FIRST AMENDED COMPLAINT                           43                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 44 of 82




 1          187.    Defendant Qazi’s conduct caused initial grave concern and distress for Plaintiff
 2   insofar as Defendant Qazi was unwilling to remove false content and related links to content that
 3   Plaintiff feared could lead to another violent or fatal attack against Jews at Plaintiff’s family’s
 4   current and/or former synagogue.
 5          188.    Defendant Qazi’s conduct caused grave concern for Plaintiff insofar as it
 6   appeared that Defendant Qazi was communicating with the restrained party in Plaintiff’s ongoing
 7   civil harassment case, who has a documented history of mental illness and a documented history
 8   of violence, and who is already the subject of criminal harassment proceedings in Massachusetts
 9   for violating the underlying restraining order.
10          189.    Plaintiff was horrified that others, including law enforcement, might believe
11   Defendant Qazi’s false allegations regarding child pornography.
12          190.    Defendant Qazi’s conduct caused further grave concern for Plaintiff insofar as he
13   was communicating with Plaintiff’s brother, whose severe disabilities preclude him from
14   understanding the context for those communications, from defending himself against bad faith
15   actors, and from understanding how to cope with unexpected life disturbances, which in turn
16   causes unneeded stress for Plaintiff’s entire family.
17          191.    Defendant Qazi’s conduct caused chagrin and fear for Plaintiff due to the
18   possibility, which ultimately materialized, that Defendant Qazi’s misconduct would be used in
19   court by Diego MasMarques, Jr. against Plaintiff.
20          192.    Defendant Qazi’s conduct caused chagrin and fear for Plaintiff due to the
21   possibility, voiced by his father, that his father’s career or relationships with his colleagues might
22   be adversely affected by his parents’ names and photographs being posted on Defendant Qazi’s
23   “Victims of Aaron Greenspan Foundation” website, and therefore, on search engine results.
24          193.    Plaintiff contacted his family repeatedly to discuss the best way to handle
25   Defendant Qazi’s intrusions, but could not assure them that he could make his harassment stop.
26          194.    Defendant Qazi’s behavior greatly increased the daily stress felt by Plaintiff due
27   to the need to constantly be on guard for false statements by Defendant Qazi and/or his
28

     FIRST AMENDED COMPLAINT                           44                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 45 of 82




 1   followers, to determine which of thousands of statements absolutely necessitated corrective
 2   responses or reports of abuse, and to attempt to avoid entanglement between Defendant Qazi and
 3   the ongoing Santa Clara County Superior Court restraining order case.
 4          195.    Plaintiff reported Defendants Qazi and Musk to the San Francisco Police
 5   Department (“SFPD”), filing two separate declarations under penalty of perjury and visiting
 6   three police stations on different occasions. When the SFPD refused to act despite the at least
 7   five California Penal Code violations associated with Defendant Qazi’s conduct, Plaintiff
 8   contacted his City Supervisor. Ultimately, in his May 17, 2020 screed, Defendant Qazi admitted
 9   that a Sergeant at SFPD placed one phone call to him, warning him to stop. See Exhibit J.
10          196.    Plaintiff reported the August 3, 2019 text messages and fax, which Defendant
11   Qazi at least caused to be sent, to the FBI.
12          197.    Plaintiff lost hundreds of productive work hours carefully documenting Defendant
13   Qazi’s actions in case pressing criminal charges or filing a civil lawsuit might ultimately be
14   necessary. Simply by staying up later at night to monitor Defendant Qazi’s accounts for the sake
15   of his family’s safety and reputation, Plaintiff lost sleep due to Defendant Qazi’s actions.
16          198.    Plaintiff was contacted by a number of individuals expressing genuine concern for
17   Plaintiff’s well-being as a result of Defendant Qazi’s actions, and spent many hours talking
18   through the situation with these supporters.
19          199.    Defendant Qazi’s actions and October 9, 2019 statement that he would “drag
20   [Plaintiff’s] name through the mud until the day he [dies]” collectively demonstrate total and
21   complete reckless disregard for the truth and for Plaintiff’s well-being.
22                                          COUNT IV
                           Copyright Infringement (17 U.S.C. § 501, et seq.)
23                    Against Defendants Omar Qazi and Smick Enterprises, Inc.
24
            200.    Plaintiff incorporates by reference the foregoing allegations.
25
            201.    In 2008, Plaintiff authored a book, Authoritas: One Student’s Harvard Admissions
26
     and the Founding of the Facebook Era, ISBN 978-1-60669-000-0 (“Authoritas”). Authoritas is
27
28

     FIRST AMENDED COMPLAINT                          45                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 46 of 82




 1   an original, creative, copyrighted work whose copyright was registered with the United States
 2   Copyright Office on June 7, 2008 and assigned Registration No. TX 6-890-602. See Exhibit K.
 3          202.    Without permission, starting on or around October 4, 2019, Defendant Qazi
 4   repeatedly posted photographs of the front and back covers and inside pages of Authoritas on his
 5   @tesla_truth Twitter account, along with willfully misinterpreted and out-of-context quotes from
 6   what Defendant Qazi considered to be the most important parts of Authoritas, with the intent of
 7   defaming Plaintiff and harming the market for the book.
 8          203.    Defendant Qazi posted at least six photographs and a dozen passages from the
 9   hardcover edition of Authoritas. The photographs were of pages 149, 150, 151, and 187. The
10   quotes, mostly verbatim, were from pages 9 (three quotes), 20, 31, 33 (two quotes), 34 (two
11   quotes), 39, 194, 203, and 271.
12          204.    The heart of Authoritas is the portion of the book that focuses on the
13   circumstances at Harvard College that gave rise to Plaintiff’s development of “The Facebook” in
14   2003, approximately covering pages 146-285. All of Defendant Qazi’s Authoritas photographs
15   of actual pages and three of the typed quotations came from this page range.
16          205.    To the extent that Defendant Qazi altered the quotations, he made them fit into
17   Twitter’s limit of 280 characters per post, but added no new creative aspect whatsoever.
18          206.    By posting segments of Authoritas on the @tesla_truth account and generally
19   ridiculing the book, Defendant Qazi sought to use Plaintiff’s own words against him for
20   commercial gain by decreasing the likelihood that Plaintiff’s research on Defendant Tesla would
21   be taken seriously, in turn mitigating any negative impact to the value of his TSLA shares. He
22   also sought to harm the market for Authoritas.
23          207.    Apart from the posts and photographs, Defendant Qazi’s deliberately misleading
24   commentary about Authoritas offered nothing apart from hatred and ridicule. His analysis (for
25   example, “sucks at math / blames math teacher” to describe an economics professor who was
26   relieved of teaching duties by the head of the Harvard economics department, or “had to use [a
27
28

     FIRST AMENDED COMPLAINT                          46                               3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 47 of 82




 1   vomit bag] when I saw his face on the jacket”) did not report on any newsworthy information,
 2   teach, research, or offer legitimate criticism.
 3          208.    Despite supposedly being repulsed by Plaintiff’s face, on at least a dozen separate
 4   occasions, Defendant Qazi downloaded and/or republished a copyrighted photograph of Plaintiff
 5   wearing a purple shirt (the “Purple Shirt Photograph”) from the “About” page of Plaintiff’s
 6   personal website at http://www.aarongreenspan.com for the express purpose of libeling,
 7   harassing and ridiculing Plaintiff, well outside the bounds of fair use. Plaintiff owns the
 8   copyright to the Purple Shirt Photograph.
 9          209.    Plaintiff’s personal website had and has a clear copyright notice at the bottom of
10   every page.
11          210.    Defendant Qazi also obtained a photograph of Plaintiff’s father from the “About”
12   page of Plaintiff’s father’s personal website at http://www.neilgreenspan.com, for the express
13   unlawful purpose of impersonating Plaintiff’s father. Plaintiff took the photograph in question
14   and owns the copyright to that photograph.
15          211.    Plaintiff’s father’s website had and has a clear copyright notice at the bottom of
16   every page.
17          212.    Defendant Qazi first published the Purple Shirt Photograph on or around August
18   7, 2019 on his @tesla_truth Twitter account, adjacent to various false statements and baseless
19   accusations concerning Plaintiff as part of his ceaseless campaign of harassment and libel.
20          213.    On October 10, 2019, Plaintiff sent a DMCA takedown notice concerning the
21   image to Twitter. Twitter complied with the request and the image was removed.
22          214.    On October 10, 2019, Defendant Qazi pledged, in all capital letters, “I WILL
23   CONTEST. My full statement by 9 pacific time tomorrow! Tune in bright and early to Tesla
24   Twitter tomorrow morning for a show you won’t want to miss!”
25          215.    On October 11, 2019 at 2:17 A.M., Defendant Qazi re-posted the copyrighted
26   Purple Shirt Photograph with the caption, “he doesn’t want people to see how stupid he looks
27   even though he already put the picture online.”
28

     FIRST AMENDED COMPLAINT                           47                               3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 48 of 82




 1           216.   Each time Twitter removed the image in response to Plaintiff’s DMCA takedown
 2   requests, Defendant Qazi reposted it either in his Twitter feed, or as an enlarged background
 3   banner image at the top of his @tesla_truth account.
 4           217.   In all, Plaintiff sent seven DMCA takedown notices to Twitter concerning
 5   Defendant Qazi’s behavior:
 6    Date                 Twitter DMCA                Infringing Omar         Copyrighted Image(s)
                           Request No.                 Qazi Account
 7
      October 10, 2019     0128820272                  @tesla_truth            Purple Shirt Photograph
 8    October 10, 2019     0128821585                  @greenspan_neil         Photograph of Neil
                                                                               Greenspan
 9    October 11, 2019     0128859664                  @tesla_truth            FaceCash Website
      October 11, 2019     0128861040                  @tesla_truth            Purple Shirt Photograph
10
      October 11, 2019     0128886103                  @tesla_truth            Purple Shirt Photograph
11                                                                             and FaceCash Website
      October 17, 2019     0129465039                  @tesla_truth            Purple Shirt Photograph
12    October 17, 2019     0129466543                  @plainshite             PlainSite Logo
13
             218.   No DMCA counter-notice was filed in response to any of the above requests.
14
             219.   On October 22, 2019, Defendant Qazi complained on his personal Twitter
15
     account, @OmarQazi, that he had received yet another DMCA takedown notice concerning the
16
     Purple Shirt Photograph, which had been removed by Twitter before he reposted it again only
17
     hours later.
18
             220.   On or around October 24, 2019, Twitter banned Defendant Qazi for life from its
19
     platform due to his repeat legal violations, including his repeated, willful infringement of
20
     Plaintiff’s copyright. The ban went into effect immediately.
21
             221.   Blocked from violating copyright law on Twitter, Defendant Qazi instead posted
22
     copyrighted material on his Smick Sites. Plaintiff’s October 15, 2019 DMCA takedown request
23
     to Amazon Web Services LLC resulted in Defendant Smick Enterprises, Inc. being terminated as
24
     a client by Amazon as well.
25
             222.   Defendant Qazi’s rapid re-posting of material he knew to be copyrighted and his
26
     October 9, 2019 statement that he would “drag [Plaintiff’s] name through the mud until the day
27
     he [dies]” collectively demonstrate that his actions were both willful and not fair use.
28

     FIRST AMENDED COMPLAINT                          48                                3:20-cv-03426-JD
                Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 49 of 82




 1          223.     Plaintiff suffered irreparable damage to his business reputation and goodwill as a
 2   result of Defendant Qazi’s repeated infringements. Plaintiff is entitled to statutory damages
 3   pursuant to 17 U.S.C. § 504(c), which should be enhanced in accordance with 17 U.S.C. §
 4   504(c)(2) due to Defendant Qazi’s willful conduct.
 5                                           COUNT V
                Removal of Copyright Management Information in Violation of the DMCA
 6                                      (17 U.S.C. § 1202(b))
 7                    Against Defendants Omar Qazi and Smick Enterprises, Inc.

 8          224.     Plaintiff incorporates by reference the foregoing allegations.

 9          225.     Section 1202(b) of the DMCA prohibits removal or alteration of copyright

10   management information (“CMI”). CMI includes “[t]he name of, and other identifying

11   information about, the author of a work,” as well as “links to such information.” 17 U.S.C. §

12   1202(c).

13          226.     Without permission, and after receiving several DMCA takedown notices,

14   Defendant Qazi posted the Purple Shirt Photograph depicting Plaintiff repeatedly on his various

15   Twitter accounts and Smick Sites without the accompanying copyright notice clearly found on

16   the page where he obtained it. Each republishing of the photograph constituted a separate

17   violation of the DMCA.

18          227.     The copyright notice at http://www.aarongreenspan.com/about/ read “Copyright

19   © 2001-2017 Aaron Greenspan. All Rights Reserved.” This notice constitutes CMI and was

20   omitted from Defendant Qazi’s unlawful reproduction of the photograph.

21          228.     Without permission, and after receiving at least one DMCA takedown notice,

22   Defendant Qazi posted a photograph of Plaintiff’s father on his fake @greenspan_neil account,

23   impersonating Dr. Greenspan.

24          229.     The copyright notice at http://www.neilgreenspan.com/about/ read “Copyright ©

25   2013 Neil S. Greenspan. Photograph copyright © 2013 Aaron Greenspan. All Rights Reserved.”

26   This notice constitutes CMI and was omitted from Defendant Qazi’s unlawful reproduction of

27   the photograph.

28

     FIRST AMENDED COMPLAINT                          49                               3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 50 of 82




 1          230.    Plaintiff seeks statutory damages for Defendants’ DMCA violations.
 2                                           COUNT VI
         Violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200
 3             Against Defendants Omar Qazi, Smick Enterprises, Inc. and Elon Musk
 4
            231.    Plaintiff incorporates by reference the foregoing allegations.
 5
            232.    Plaintiff, Defendant Qazi and Defendant Musk are all technology entrepreneurs
 6
     and individual investors who run technology companies, work on enterprise software, and
 7
     generally compete for resources and investment opportunities in the Bay Area in California.
 8
            233.    Defendants engaged in unlawful, unfair, and fraudulent acts and practices
 9
     committed pursuant to business activity, namely, the promotion of Defendant Tesla’s stock and
10
     products in order to financially profit from capital gains and/or referral commissions.
11
            234.    Defendant Smick Enterprises, Inc. violated California Revenue and Taxation
12
     Code § 23151 by failing to ever register with the California Franchise Tax Board or Secretary of
13
     State despite doing business in California as a Delaware corporation. Defendant Qazi was aware
14
     of the need to register his business with the California Franchise Tax Board at least as early as
15
     April 10, 2018, when he posted on the website Hacker News as user “omarforgotpwd”:
16
             “Remember that California minumum [sic] tax for an LLC is $800. EVERY YEAR… If
17          you really do need to legally form a company to separate out finances and liability,
            depending on what you’re doing, you might want to look at starting a Delaware C
18          corporation.”
19   This statement garnered the following reply from another user on the same day:
20          “You do realize if you do business in CA you have to pay CA taxes, right? You’re
21          mentioning Delaware but that would be for corporations and dispute management.
            You’re not going to get away from taxes...”
22
     See https://news.ycombinator.com/item?id=16806444.
23
            235.    The aforementioned actions taken by Defendants Qazi and Smick Enterprises,
24
     Inc. also violated a variety of California statutes. Specifically,
25
            a) California Penal Code § 166(a)(4) stipulates:
26
                “Except as provided in subdivisions (b), (c), and (d), a person guilty of any of the
27              following contempts of court is guilty of a misdemeanor: Willful disobedience of the
28

     FIRST AMENDED COMPLAINT                           50                               3:20-cv-03426-JD
           Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 51 of 82




 1           terms as written of any process or court order or out-of-state court order, lawfully
             issued by a court, including orders pending trial.”
 2
 3           Upon information and belief, Defendant Qazi knowingly assisted Diego

 4           MasMarques, Jr. with the violation of an active court order.

 5        b) California Penal Code § 166(a)(7) stipulates:
             “Except as provided in subdivisions (b), (c), and (d), a person guilty of any of the
 6
             following contempts of court is guilty of a misdemeanor: The publication of a false or
 7           grossly inaccurate report of the proceedings of a court.”

 8           Defendant Qazi knowingly altered and rendered grossly inaccurate a form issued by
 9           the Judicial Council of California that was used in court.
10        c) California Penal Code § 422.4 states in part:
11           “Any person who publishes information describing or depicting an academic
             researcher or his or her immediate family member, or the location or locations where
12           an academic researcher or an immediate family member of an academic researcher
13           may be found, with the intent that another person imminently use the information to
             commit a crime involving violence or a threat of violence against an academic
14           researcher or his or her immediate family member, and the information is likely to
             produce the imminent commission of such a crime, is guilty of a misdemeanor,
15           punishable by imprisonment in a county jail for not more than one year, a fine of not
             more than one thousand dollars ($1,000), or by both a fine and imprisonment.”
16
17           Using resources belonging to Defendant Smick Enterprises, Inc., Defendant Qazi

18           published Plaintiff’s family’s home address to tens of thousands of people, amplified

19           by Defendant Musk to potentially millions, as part of a libelous diatribe intended to

20           harm Plaintiff and his family, which included false allegations that Plaintiff’s father

21           had committed serious crimes. Plaintiff’s father is a medical researcher at an

22           academic institution.

23        d) California Penal Code § 653m(b) states:

24           “Every person who, with intent to annoy or harass, makes repeated telephone calls or
             makes repeated contact by means of an electronic communication device, or makes
25           any combination of calls or contact, to another person is, whether or not conversation
             ensues from making the telephone call or contact by means of an electronic
26           communication device, guilty of a misdemeanor. Nothing in this subdivision shall
27           apply to telephone calls or electronic contacts made in good faith or during the
             ordinary course and scope of business.”
28

     FIRST AMENDED COMPLAINT                      51                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 52 of 82




 1              Defendant Qazi admitted to making the prank call to Plaintiff on January 15, 2019,
 2              which was intended to annoy and harass, aside from his other harassing conduct using
 3              electronic communication devices. In connection with this case, Defendant Qazi
 4              placed a second harassing call to Plaintiff’s father on May 25, 2020, in which he
 5              falsely suggested that he worked for Quinn Emanuel, a major law firm that has
 6              represented Defendant Musk in the past.
 7          e) California Penal Code § 528.5 states in part:
 8              “Notwithstanding any other provision of law, any person who knowingly and without
                consent credibly impersonates another actual person through or on an Internet Web
 9              site or by other electronic means for purposes of harming, intimidating, threatening,
10              or defrauding another person is guilty of a public offense punishable pursuant to
                subdivision (d).”
11
                Defendant Qazi impersonated both Dr. Neil S. Greenspan and Simon Greenspan,
12
                Plaintiff’s family members, as well as Plaintiff’s business using resources belonging
13
                to Defendant Smick Enterprises, Inc.
14
            236.        The aforementioned actions taken by Defendants Qazi, Smick Enterprises, Inc.
15
     and Musk also violated a variety of federal statutes. Specifically,
16
            f) Defendants Qazi, Smick Enterprises, Inc. and Musk violated 18 U.S.C. § 371,
17
                “Conspiracy to commit offense or to defraud United States,” and 18 U.S.C.
18
                § 2261A(2)(B), “Stalking,” by coordinating with each other, individuals working for
19
                Defendant Musk directly and/or indirectly, and various social media followers with
20
                the explicitly-stated goal of harassing Plaintiff, and participating in that harassment.
21
                Among the manner and means by which they carried out these unlawful, criminal acts
22
                were:
23
                   i.      Creating Twitter accounts in false names and Plaintiff’s family’s names and
24
                           using them to send harassing messages to and about Plaintiff and Plaintiff’s
25
                           company and non-profit;
26
                ii.        Using profile photos of Plaintiff’s family members;
27
28

     FIRST AMENDED COMPLAINT                           52                                3:20-cv-03426-JD
           Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 53 of 82




 1          iii.    Causing photographs of Plaintiff to be uploaded without permission to
 2                  FaceApp, a Russian application with potential links to Russian intelligence;
 3          iv.     Personally making prank phone calls impersonating a telephone company
 4                  technician and a law firm employee to Plaintiff and his family members;
 5           v.     Personally sending Plaintiff’s disabled brother messages via Facebook;
 6          vi.     Encouraging others to call, fax, e-mail, send text messages to, send Twitter
 7                  DMs to, and attempt to disable Plaintiff’s Twitter accounts;
 8          vii.    Publicly posting Plaintiff’s family’s home address on numerous websites
 9                  alongside false information about Plaintiff and Plaintiff’s family;
10         viii.    Causing a text message and pornographic fax to be sent to Plaintiff falsely
11                  accusing Plaintiff of harboring child pornography;
12          ix.     Causing an account on at least one pornographic website to be created in
13                  Plaintiff’s name;
14           x.     Causing the posting of at least one online false advertisement involving
15                  Plaintiff;
16          xi.     Signing up Plaintiff for unwanted e-mails and newsletters;
17          xii.    Threatening to make false reports regarding Plaintiff to law enforcement
18                  authorities and actively encouraging others to make false reports;
19         xiii.    Disguising their role in the conspiracy and harassment through the use of
20                  VPN and/or proxy services;
21         xiv.     Publicly encouraging the firing of any journalist supportive of Plaintiff.
22        g) Defendant Musk violated 18 U.S.C. § 1512(b)(2)(A) and/or (B), “Tampering with a
23           witness, victim, or an informant,” by attempting to intimidate Plaintiff into
24           withdrawing and/or halting Think Computer Foundation’s Chancery Rule 5.1(f)
25           Challenge to Confidential Treatment in the SolarCity Case (an “official proceeding”
26           pursuant to 18 U.S.C. § 1515(A)(1)(D) as it involves Tesla Insurance Services, Inc., a
27           regulated insurance company providing insurance for “solar system installation” in
28

     FIRST AMENDED COMPLAINT                      53                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 54 of 82




 1              interstate commerce and/or its predecessor) and/or ceasing communication with the
 2              SEC regarding an official proceeding. Think Computer Foundation filed the
 3              Challenge at Plaintiff’s direction on September 19, 2019. On September 24, 2019,
 4              Vice Chancellor Joseph R. Slights III ruled that the “Director Defendants” in the case
 5              had until October 10, 2019 to “provide to the other Producing Parties proposed public
 6              versions of the sealed exhibits filed in support of their Motion for Summary
 7              Judgment.” On October 12, 2019, two days after that deadline, but before the
 8              documents were publicly released on October 24, 2019—and three days after CCing
 9              SEC Regional Director Erin Schneider on an e-mail to Defendant Musk—Defendant
10              Musk responded to Defendant Qazi’s Twitter post to publicly accuse Plaintiff’s non-
11              profit organization of being a “fake charity” and Plaintiff of being an “online bully”
12              in view of over 30 million followers, while publicly supporting Defendant Qazi’s
13              efforts to have Plaintiff reported to the IRS for vague and imagined “crimes.”
14          237.    Additionally, Defendants engaged in unlawful, unfair, and fraudulent acts and
15   practices by making widely publicized libelous statements to discredit Plaintiff’s research (most
16   of which involves court and government records) concerning Defendants Tesla and Musk.
17          238.    Plaintiff paid a total of $4.25 to the City and County of San Francisco in two
18   separate transactions for street parking on October 10, 2019 in order to make a police report
19   regarding Defendants’ conduct at the SFPD Richmond station. SFPD assigned the report Case
20   No. 190764227. Defendants’ unlawful conduct caused Plaintiff’s expenditure. Plaintiff had no
21   other reason to pay for parking near the SFPD Richmond station, and no other reason to file a
22   police report on that day.
23          239.    Plaintiff paid for gasoline necessary to drive to various SFPD police stations to
24   file police reports regarding Defendants’ unlawful conduct, which cannot be filed electronically
25   per SFPD policy. On October 7, 2019, Plaintiff spent $31.31 on gasoline at a 76 Gas Station in
26   San Jose, California, a portion of which was used to drive to and from the SFPD Richmond
27
28

     FIRST AMENDED COMPLAINT                         54                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 55 of 82




 1   station three days later. On October 29, 2019, Plaintiff drove to and spoke with a Lieutenant at
 2   the Bayview station regarding Case No. 190764227, which also required gasoline.
 3          240.    Plaintiff expended at least 100 hours documenting Defendants’ misconduct which
 4   would have otherwise been productive time.
 5          241.    Plaintiff’s injuries are in amounts to be determined at trial.
 6                                            COUNT VII
                   For Violation of Section 10(b) of the Exchange Act and Rule 10b-5
 7                                Against Defendants Musk and Tesla
 8
            242.    Plaintiff incorporates by reference the foregoing allegations.
 9
            243.    Plaintiff will rely, in part, upon the presumption of reliance established by the
10
     fraud-on-the-market doctrine in that:
11
                    a) defendants made public misrepresentations or failed to disclose material
12
                       facts;
13
                    b) the omissions and misrepresentations were material;
14
                    c) TSLA securities were and are traded in efficient markets;
15
                    d) TSLA shares were and are liquid and trade with moderate to heavy volume,
16
                       with an average volume of 13.2 million shares traded daily according to
17
                       NASDAQ. See https://www.nasdaq.com/market-activity/stocks/tsla;
18
                    e) Defendant Tesla traded and trades on the NASDAQ, and was and is covered
19
                       by multiple analysts;
20
                    f) the misrepresentations and omissions alleged would tend to induce a
21
                       reasonable investor to misjudge the value of TSLA securities; and
22
                    g) Plaintiff purchased, sold, or endured the expiration of TSLA securities
23
                       between the time the defendants failed to disclose or misrepresented material
24
                       facts and the time the true facts were disclosed (if ever), without knowledge of
25
                       the omitted or misrepresented facts.
26
            244.    The statutory safe harbor provided for forward-looking statements under certain
27
     circumstances does not apply to any of the allegedly false statements pleaded herein. Many of
28

     FIRST AMENDED COMPLAINT                          55                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 56 of 82




 1   the specific statements pleaded herein were not identified as “forward-looking statements” when
 2   made. To the extent there were any forward-looking statements, there were no meaningful
 3   cautionary statements identifying important factors that could cause actual results to differ
 4   materially from those in the purportedly forward-looking statements. Alternatively, to the extent
 5   that the statutory safe harbor does apply to any forward-looking statements pleaded herein,
 6   Defendants are liable for those false forward-looking statements because at the time each was
 7   made, the particular speaker knew that the particular forward-looking statement was false, and/or
 8   the forward-looking statement was authorized and/or approved by an executive officer of Tesla
 9   who knew that those statements were false when made.
10          245.    On a quarterly basis, Defendant Musk signs SEC Forms 10-Q and 10-K, including
11   financial statements issued by Defendant Tesla. These SEC Forms 10-Q and 10-K also contain
12   certifications pursuant to the Sarbanes-Oxley Act of 2002, stating that the financial information
13   contained therein is accurate and discloses any material changes to Defendant Tesla’s internal
14   control over financial reporting. See Exhibit R.
15          246.    Despite these legal safeguards, Defendants Tesla and Musk have repeatedly
16   misled investors about Tesla’s cash position in its SEC Form 10-Q and 10-K filings by:
17    Issue No. / Date(s) Description / Supporting Evidence
      1                   Omission: failing to disclose that Defendant Tesla was repeatedly
18
                          drawing down its credit lines on or around the last day of the quarter to
19    November 2, 2018 artificially inflate its cash balances for the purposes of publication in
      (Q3 2018 10-Q),     each SEC Form 10-Q or 10-K, as appropriate.
20    February 19, 2019
      (2018 10-K),        Supporting Evidence: According to a March 5, 2019 Financial Times
21    April 29, 2019 (Q1 article entitled, “How much does Tesla have in the bank?” the actual cash
22    2019 10-Q),         interest yield reported in Defendant Tesla’s financial statements suggests
      July 29, 2019 (Q2 that the company began exaggerating its cash balances starting in Q4
23    2019 10-Q),         2016, and continued exaggerating them up to roughly $1.5 billion by the
      October 29, 2019    end of 2018. See
24    (Q3 2019 10-Q),     https://ftalphaville.ft.com/2019/03/05/1551787633000/How-much-does-
25    February 13, 2020 Tesla-have-in-the-bank-/. The article’s conclusions are further supported
      (2019 10-K),        by Defendant Musk’s own videotaped admission to Axios on November
26    April 28, 2020      26, 2018 that Defendant Tesla “faced a severe threat of death” and was
      (2019 10-K/A),      “bleeding money like crazy” such that “in a very short period of time, we
27    April 30, 2020      would die”—disclosures totally absent from the Q3 2018 SEC Form 10-
      (Q1 2020 10-Q)      Q filed just 26 days prior, which misleadingly reported an ample
28

     FIRST AMENDED COMPLAINT                            56                              3:20-cv-03426-JD
             Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 57 of 82




 1                        “$2,967,504[,000]” of unrestricted cash on hand. See
                          https://www.axios.com/elon-musk-tesla-death-bleeding-cash-a7928b06-
 2
                          3aae-43d7-bdde-5b9c41ef298f.html.
 3   2                    Omission: failing to distinguish between cash accessible for use in the
                          United States of America and cash restricted for use only within the
 4   February 13, 2020    People’s Republic of China, subject to strict loan agreements with the
     (2019 10-K),         Chinese government.
 5   April 28, 2020
 6   (2019 10-K/A),     Supporting Evidence: Exhibit EX-10.85 attached to the 2019 SEC Form
     April 30, 2020     10-K filed February 13, 2020, the “English Convenience Translation” of
 7   (Q1 2020 10-Q)     the Tesla (Shanghai) Co., Ltd. Fixed Asset Syndication Loan Agreement
                        dated December 18, 2019 with numerous Chinese banks, includes clause
 8                      11, translated as “Revenue Collection Account Management,” which
 9                      restricts transfers of revenue collected in China to any other account
                        unless the “transfer is used for the purpose of repaying any of its working
10                      capital loans” from the Chinese banks. In effect, Defendant Tesla cannot
                        move cash collected in China to the United States until the loans are
11                      repaid unless the Chinese bank lenders pre-approve such a transfer.
     3                  Omission: failing to note Defendant Tesla’s refusal to pay vendors and/or
12
                        government agencies on-time as evidenced by numerous lawsuits for
13   November 2, 2018 non-payment, as well as failing to note the lawsuits themselves as
     (Q3 2018 10-Q),    material litigation. To the extent these balances were reported as
14   February 19, 2019 “Accounts Payable,” it was misleading to imply that vendors and/or
     (2018 10-K),       government agencies had actually agreed to Defendant Tesla’s payment
15   April 29, 2019 (Q1 terms.
16   2019 10-Q),
     July 29, 2019 (Q2 Supporting Evidence: The lawsuits are a matter of public record. See
17   2019 10-Q),        https://www.plainsite.org/tags/tesla-vendor-nonpayment/.
     October 29, 2019
18   (Q3 2019 10-Q),
19   February 13, 2020
     (2019 10-K),
20   April 28, 2020
     (2019 10-K/A)
21   4                  Misleading Statement: using the terms “customer deposits” or “cash” to
                        describe funds resulting from the deliberate conversion of cash from
22
     February 13, 2020 customers’ credit cards and/or bank accounts via the Tesla mobile app,
23   (2019 10-K),       which was intentionally designed to encourage accidental one-tap
     April 28, 2020     purchases of extremely expensive software add-ons, such as “Full Self
24   (2019 10-K/A),     Driving” for approximately $4,000 or more. Once purchased, Tesla
     April 30, 2020     typically refuses to refund these large amounts and recognizes the funds
25
     (Q1 2020 10-Q)     as revenue.
26
                          Supporting Evidence: This dynamic was described by several Tesla
27                        customers on social media. On January 15, 2020, Nassim Nicholas
                          Taleb wrote in a Twitter post: “The purchase was non-intentional. I
28

     FIRST AMENDED COMPLAINT                       57                               3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 58 of 82




 1                    unintentionally hit the buy button while the app was in my pocket and do
                      not know of any app that makes you do a purchase of $4,333 with[out]
 2
                      confirmation/password or something of the sort.” See
 3                    https://twitter.com/nntaleb/status/1217471369350348807. Although
                      Taleb, who is famous, reportedly received a refund after complaining
 4                    publicly, many less-famous Tesla customers did not. See
                      https://electrek.co/2020/01/15/tesla-owners-unintentially-buying-
 5                    software-upgrades-musk/.
 6
                      Twitter user @CamBirch wrote on January 28, 2020, “I just had this
 7                    happen. Called Tesla (hard to do) and talked to a support person. It took
                      them a week and the refund is now displayed on my card. Getting the
 8                    free mud flaps had more confirmations and proof of purchase than a
                      nearly $10k purchase.” See
 9
                      https://twitter.com/CamBirch/status/1222256448555515904.
10
                      Twitter user @mpj510 described the experience on March 9, 2020: “hi
11                    Elon! We were having a problem getting a refund for full self drive that
                      we didn’t authorize last 1/13/2020 and that costs $7,542.50! Kindly help
12
                      us.” See https://twitter.com/mpj510/status/1237205195626401792.
13
                      Twitter user @Maykou1st described her experience on April 10, 2020:
14                    “In Jan I noticed an addition in the ph app about upgrades so I looked
                      and noticed I ‘bought’ a full self driving upgrade in 8/2019 for $3k which
15                    I never did and they refused to refund.” See
16                    https://twitter.com/Maykou1st/status/1248833418827194369.

17                    At least one other similar public request was deleted as a condition of
                      receiving a refund. See
18                    https://twitter.com/BeckyQuick/status/1222334373502115840.
19
                      These purchases took place because Defendant Tesla updated its mobile
20                    app to add the expensive software “upgrades” to each user’s shopping
                      cart by default, and further because Defendant Tesla designed the
21                    “purchase” button not to look like a button at all.
     5                Omission: refusing to discuss the cash balance on any day but the final
22
                      day of the quarter.
23   April 29, 2020
                      Supporting Evidence: On the April 29, 2020 earnings call, Morgan
24                    Stanley analyst Adam Jonas explicitly asked Tesla CFO Zachary
                      Kirkhorn about the present-day cash balance at the time, not the cash
25                    balance as of March 31, 2020. Kirkhorn declined to answer the question
26                    and Jonas did not press him for an answer. Specifically, Kirkhorn stated,
                      “Yeah. It’s a fair question. I don’t have any additional color to provide.
27                    So $8.1 billion in cash and cash equivalents at the end of Q1, we’re
                      managing it very closely.” The statement that, “I don’t have any
28

     FIRST AMENDED COMPLAINT                   58                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 59 of 82




 1                         additional color” was false given that as CFO he had full access to
                           Defendant Tesla’s financials.
 2
 3
            247.    Defendants Tesla and Musk have repeatedly misled investors about Tesla’s sales
 4
     in its SEC Form 10-Q and 10-K filings by:
 5
      Issue No. / Date(s) Description / Supporting Evidence
 6    6                   Omission and Misleading Statement: failing to report sales at all.
                          Instead, Tesla has reported “deliveries,” an undefined, proprietary, non-
 7    November 2, 2018 GAAP term that the market has misinterpreted as equivalent to sales,
      (Q3 2018 10-Q),     with Defendants Tesla and Musk encouraging that misinterpretation
 8
      February 19, 2019 through their passive and active silence. “Deliveries” and sales are not
 9    (2018 10-K),        the same. Defendants Musk and Tesla refuse to specify with any degree
      April 29, 2019 (Q1 of precision what “deliveries” actually are, whether the figures include
10    2019 10-Q),         sales to Tesla’s own subsidiaries worldwide, and whether payment of any
      July 29, 2019 (Q2 kind is required for a “delivery” to take place.
11    2019 10-Q),
12    October 29, 2019    Supporting Evidence: The only meaningless hint contained in Tesla’s
      (Q3 2019 10-Q),     quarterly press releases as to the definition of “deliveries” is the
13    February 13, 2020 statement, “we only count a car as delivered if it is transferred to the
      (2019 10-K),        customer and all paperwork is correct,” though the customer could be a
14    April 28, 2020      Tesla subsidiary with paperwork correctly reflecting a vehicle purchase
      (2019 10-K/A),      for $0.01. This statement was contained in Defendant Tesla’s April 2,
15
      April 30, 2020      2020 press release, which only reported consolidated deliveries by model
16    (Q1 2020 10-Q)      group. See https://ir.tesla.com/news-releases/news-release-details/tesla-
                          q1-2020-vehicle-production-deliveries. Also unclear is whether a
17                        returned vehicle could be “delivered” again in the future. According to
                          public records, Tesla Norway A/S has registered dozens of cars to itself,
18
                          and the Vancouver Sun reported that Defendant Tesla purchased at least
19                        one of its own cars to qualify for a tax rebate. In early 2020, Plaintiff
                          repeatedly pressed Defendant Musk and the Tesla Board of Directors to
20                        define the term “delivery,” without success. See Exhibit L.
      7                   Misleading Statement: overstating vehicle “deliveries” by tens of
21                        thousands of vehicles per quarter since Q3 2018.
22    November 2, 2018
      (Q3 2018 10-Q),     Supporting Evidence: Plaintiff compiled public record vehicle
23    February 19, 2019 registration data from state Departments of Motor Vehicles and
      (2018 10-K),        international sources. The data covered 8 of the 10 states where
24    April 29, 2019 (Q1 Defendant Tesla sells the most cars: CA, FL, TX, NJ, WA, NY, CO, and
25    2019 10-Q),         MA, plus 7 more through at least Q1 2020. Using estimates for the
      July 29, 2019 (Q2 remaining states and various international data sources, Plaintiff found
26    2019 10-Q),         that Defendant Tesla had overstated “deliveries” relative to recorded
      October 29, 2019    vehicle registrations by roughly 100,000 total vehicles since Q3 2017,
27    (Q3 2019 10-Q),     with significant overstatements beginning in Q3 2018. Plaintiff notified
      February 13, 2020 the Tesla Board of Directors, including Defendant Musk; Tesla’s
28

     FIRST AMENDED COMPLAINT                        59                                3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 60 of 82




 1   (2019 10-K),         auditors at PriceWaterhouseCoopers; the SEC; the Federal Trade
     April 28, 2020       Commission; and the Public Company Accounting Oversight Board of
 2
     (2019 10-K/A),       these findings, and received no substantive response. See Exhibit M.
 3   April 30, 2020
     (Q1 2020 10-Q)
 4   8                    Omission: failing to disclose Defendant Tesla’s practice of selling used
                          and demo cars as “new,” inflating “deliveries.”
 5   November 2, 2018
 6   (Q3 2018 10-Q),      Supporting Evidence: This practice has led to litigation from former
     February 19, 2019    employees and customers alike. In a 2018 lawsuit initially filed in the
 7   (2018 10-K),         Burlington County, New Jersey Superior Court and later removed to
     April 29, 2019 (Q1   New Jersey District Court, Case No. 1:18-cv-04120-JHR-AMD, former
 8   2019 10-Q),          Tesla employee Adam Williams alleged that he had been fired after
 9   July 29, 2019 (Q2    reporting illegal sales practices to management, including “failing to
     2019 10-Q),          disclose to consumers high-dollar, pre-delivery damage repairs” and
10   October 29, 2019     “receiving vehicles designated as ‘lemons’ and, with this knowledge,
     (Q3 2019 10-Q),      reselling these vehicles without branding the titles of these vehicles or
11   February 13, 2020    offering disclosure, rather than representing the cars as ‘used’ or a
     (2019 10-K),         ‘demo/loaner.’” In Woods et al v. Tesla, Inc., the plaintiffs sued over a
12
     April 28, 2020       defective Tesla Model S with over 8,000 miles on the odometer that they
13   (2019 10-K/A),       had bought as a “new” vehicle because it was a demo unit.
     April 30, 2020
14   (Q1 2020 10-Q)
     9                    Omission: failing to disclose that Defendant Tesla has worked with
15                        vendors such as Carvana and CarMax to artificially inflate various used
16   October 29, 2019     Tesla vehicle price-based metrics through engineered prices far above
     (Q3 2019 10-Q),      actual market rates for those vehicles.
17   February 13, 2020
     (2019 10-K),         Supporting Evidence: CarMax spontaneously stopped selling used Tesla
18   April 28, 2020       vehicles in or around October 2019. Former Tesla Finance LLC CEO
19   (2019 10-K/A),       Leopold Visser, who was also an executive associated with Defendant
     April 30, 2020       Tesla’s subsidiaries Tesla Insurance, Inc. and TALT Holdings LLC, left
20   (Q1 2020 10-Q)       Defendant Tesla in early 2020 to work at Carvana as “Director, Special
                          Projects.” Carvana only lists about ten Tesla Model 3 vehicles on its
21                        web site, some of which are listed at significantly inflated prices above
                          new vehicle prices that are likely useful for inflating Defendant Tesla’s
22
                          Residual Value Guarantee (RVG) calculations that factor into revenue
23                        and net income and may influence Kelley Blue Book values; and are in a
                          locked, non-purchasable status until December 31 of the year 9999
24                        despite not being marked as sold, according to Carvana’s API. For
                          example, on May 14, 2020, Carvana vehicle ID 1430592, a Tesla Model
25                        3, had a “vehicleUnlockDateTime” value of “9999-12-
26                        31T23:59:59.9999999Z” and a “lockType” value of “Purchase”.

27
28

     FIRST AMENDED COMPLAINT                       60                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 61 of 82




 1          248.   Defendants Tesla and Musk have repeatedly misled investors about Tesla’s true
 2   financial condition in its SEC Form 10-Q and 10-K filings by:
 3    Issue No. / Date(s) Description / Supporting Evidence
      10                  Misleading Statement: maintaining a minimum balance of approximately
 4
                          $1 billion for its Accounts Receivable line item since Q3 2018, when
 5    November 2, 2018 Accounts Receivable jumped from $570 million to $1.155 billion.
      (Q3 2018 10-Q),
 6    February 19, 2019 Supporting Evidence: Given Tesla’s business model, which involves
      (2018 10-K),        cash payments up-front, this unusually high and persistent balance has
 7    April 29, 2019 (Q1 attracted considerable notice from prominent investors such as David
 8    2019 10-Q),         Einhorn, who has publicly questioned Defendant Musk about it twice
      July 29, 2019 (Q2 without ever receiving a clear answer, and from business reporters with
 9    2019 10-Q),         accounting degrees and experience, such as Francine McKenna. In Ms.
      October 29, 2019    McKenna’s words, “They should not have this big of an accounts
10    (Q3 2019 10-Q),     receivable balance.” See Exhibit N and
11    February 13, 2020 https://feeds.buzzsprout.com/758369/3800531-episode-26-francine-
      (2019 10-K),        mckenna at 56:56.
12    April 28, 2020
      (2019 10-K/A),
13    April 30, 2020
      (Q1 2020 10-Q)
14
      11                  Misleading Statement/Omission: failing to specifically enumerate vendor
15                        rebates, payment deferrals, and other negotiated one-time allowances and
      October 29, 2019    instead lumping them into broader line items, e.g. Cost of Goods Sold,
16    (Q3 2019 10-Q)      causing investors to believe that costs are artificially low, and profits,
                          artificially high.
17
18                         Supporting Evidence: One of the rare allusions to the existence of
                           vendor-related allowances is the opaque phrase, “including commercial
19                         negotiations with suppliers” on the bottom of page 44 of Defendant
                           Tesla’s Q3 2019 SEC Form 10-Q. There is no clarification as to which
20                         vendors were involved with “commercial negotiations,” what the
21                         negotiations entailed, or what the resulting outcome was. Defendant
                           Tesla simply states, “Cost of automotive sales revenue decreased $392
22                         million.”
      12                   Misleading Statement: deliberately under-booking its warranty reserve
23                         for repairs to its vehicles. Instead, Defendant Tesla has engaged in a
      November 2, 2018     scheme to record repairs as “goodwill” for years, thereby artificially
24
      (Q3 2018 10-Q),      inflating gross margin and net income.
25    February 19, 2019
      (2018 10-K),         Supporting Evidence: This scheme is apparent in approximately twenty
26    April 29, 2019 (Q1   lemon lawsuits filed by Tesla customers across the United States that
      2019 10-Q),          happen to include copies of vehicle service invoices. These documents
27
      July 29, 2019 (Q2    consistently note warranty repairs billed to “goodwill” that should be
28    2019 10-Q),          billed to the warranty reserve. See https://www.plainsite.org/tags/tesla-

     FIRST AMENDED COMPLAINT                        61                                3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 62 of 82




 1   October 29, 2019    goodwill-service/ and Exhibit O.
     (Q3 2019 10-Q),
 2
     February 13, 2020
 3   (2019 10-K),
     April 28, 2020
 4   (2019 10-K/A),
     April 30, 2020
 5   (Q1 2020 10-Q)
 6
 7         249.   Defendants Tesla and Musk artificially inflated Tesla’s stock price by:

 8   Issue No. / Date(s) Description / Supporting Evidence
     13                  Omission: failing to disclose that Defendant Musk placed and/or
 9                       encouraged others to place trades during extended market trading hours,
     November 2, 2018 or weekdays from 4:00 P.M. - 8:00 P.M. Eastern Time and 4:00 A.M. -
10   (Q3 2018 10-Q),     9:30 A.M. Eastern Time, to deliberately exploit lighter trading volume
11   February 19, 2019 despite TSLA shares being traded in efficient markets during standard
     (2018 10-K),        trading hours, such that unusual bid and ask prices would manipulate
12   April 29, 2019 (Q1 share price in advance of the market’s next open.
     2019 10-Q),
13   July 29, 2019 (Q2 Supporting Evidence: It is established that Defendant Musk trades during
     2019 10-Q),         extended hours. Footnote 1 in Defendant Musk’s SEC Form 4 filed May
14
     October 29, 2019    7, 2018 disclosed “multiple transactions at prices ranging from $294.79
15   (Q3 2019 10-Q),     to $295.69” on that day, but the lowest price recorded during standard
     February 13, 2020 trading hours on May 7, 2018 was $295.17. In fact, there were only two
16   (2019 10-K),        trades in TSLA shares on May 7, 2018 at a price of $294.79, both
     April 28, 2020      executed prior to market open. Based on analysis of the number of
17
     (2019 10-K/A),      shares traded, Defendant Musk’s disclosed purchases took place starting
18   April 30, 2020      at 7:35:47 A.M. Eastern Time. Further analysis indicates that on several
     (Q1 2020 10-Q)      occasions, Defendant Musk and/or entities known to him purchased
19                       millions of dollars worth of TSLA stock with the explicit goal of
                         manipulating the share price. See
20                       https://twitter.com/SheepleAnalytic/status/994233358346530816.
21
                         Below is a TSLA stock graph showing extended hours trading from
22                       about 7:00 P.M. Eastern Time on March 19, 2020 through 5:30 A.M.
                         Eastern Time on March 20, 2020. The gap between the last red bar at
23                       8:00 P.M. on March 19 and the large green bar at 4:00 A.M. on March 20
                         represents a trader purchasing shares far above the asking price, starting
24
                         at $420.00, the same price Defendant Musk falsely claimed he would
25                       take the company private at, leading to a Consent Decree.

26
27
28

     FIRST AMENDED COMPLAINT                      62                                3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 63 of 82




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
                        In addition, on March 20, 2020—one day after Defendant Tesla
13                      announced its Fremont, California factory would be shutting down—an
                        unknown individual bought 8,000 shares of TSLA at prices between
14                      $420 and $456 per share (worth over $3.3 million) starting at
                        approximately 4:00 A.M. Eastern Time. At $456 per share early in the
15
                        morning on March 20th, TSLA traded approximately $59 (or roughly
16                      15%) above the asking price from 8:00 P.M. the previous night on
                        devastatingly bad news regarding the main factory.
17   14                 Omission: failing to disclose to investors that Defendants Tesla and
                        Musk were working to unlawfully disseminate misleading news stories,
18
     November 2, 2018 discredit or silence critics, and obtain “research” on whistleblowers
19   (Q3 2018 10-Q),    regardless of veracity, by engaging:
     February 19, 2019 a) social media influencers, some anonymous or pseudonymous,
20   (2018 10-K),           including but not limited to Defendant Qazi, Bonnie Norman, Galileo
     April 29, 2019 (Q1     Russell, Sofiaan Fraval, Zac and Jesse Cataldo, and Frederic
21   2019 10-Q),            Lambert, all Tesla shareholders and content creators;
22   July 29, 2019 (Q2 b) ex-CIA and ex-NSA “security” professionals at firms such as
     2019 10-Q),            Redacted, Inc. (throughout 2020 concerning XMotors.ai in China,
23   October 29, 2019       among other matters) and Nisos Group LLC (throughout mid- to late-
     (Q3 2019 10-Q),        2018 concerning Martin Tripp in Nevada and Business Insider in
24   February 13, 2020      New York);
     (2019 10-K),       c) public relations firms such as Milltown Partners, Ridgely Walsh,
25
     April 28, 2020         Strategies 360, and Forza Communications; and
26   (2019 10-K/A),     d) convicted felons such as James Howard-Higgins (in July-August
     April 30, 2020         2018 concerning Vernon Unsworth in Thailand).
27   (Q1 2020 10-Q)
                        Supporting Evidence: Evidence that Defendants Tesla and Musk have
28

     FIRST AMENDED COMPLAINT                     63                             3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 64 of 82




 1                        hired numerous firms to handle crisis communications and silence critics,
                          sometimes via Defendant Musk’s “family office” company Excession
 2
                          LLC, has emerged through litigation and other public records such as
 3                        California lobbyist disclosures. Furthermore, on March 27, 2019,
                          Plaintiff was one of many Tesla-focused targets of someone posing as a
 4                        “Senior Journalist at Bloomberg” supposedly named “Maisy Kinsley”
                          with a computer-generated composite photograph, a fake LinkedIn
 5                        profile, fake Twitter account (username @msmaisymade), and a fake
 6                        personal website at http://www.msmaisymade.com hosted by
                          Namecheap, Inc.
 7   15                   Omission: failing to disclose that Defendants Tesla and Musk were
                          working with highly visible television personalities who regularly appear
 8   November 2, 2018     on financial media networks such as CNBC and Bloomberg Television,
 9   (Q3 2018 10-Q),      in order to push a false and misleading narrative about Tesla’s future
     February 19, 2019    prospects.
10   (2018 10-K),
     April 29, 2019 (Q1   Supporting Evidence: Since 2019, narratives have included wild, as-yet-
11   2019 10-Q),          unfulfilled promises about “robotaxis,” the “Cybertruck” pickup truck,
     July 29, 2019 (Q2    and new “gigafactories” in various locales. Media personalities Ross
12
     2019 10-Q),          Gerber of Gerber Kawasaki Wealth & Investment Management, Cathie
13   October 29, 2019     Wood of ARK Investment Management LLC, and Jim Cramer of CNBC
     (Q3 2019 10-Q),      (among others) have all contributed to this coordinated effort, often with
14   February 13, 2020    the explicit cooperation of Defendants Tesla and Musk.
     (2019 10-K),
15   April 28, 2020     Both Jim Cramer and Ross Gerber have openly referred to illegal stock
16   (2019 10-K/A),     manipulation as a “game.” In 2008, Jim Cramer said, “A lot of times
     April 30, 2020     when I was short at my hedge fund ... meaning I needed (a stock) down, I
17   (Q1 2020 10-Q)     would create a level of activity beforehand that could drive the futures…
                        It’s a fun game and it’s a lucrative game.” See
18                      https://www.youtube.com/watch?v=gMShFx5rThI. On June 13, 2020 at
19                      9:50 A.M., Ross Gerber wrote on Twitter, “I can move stocks all over the
                        place. By myself. Think about it. I have $1.1 bil. I’ve got $100 mil in
20                      cash. I could buy all of hertz. Push it any way I want. I don’t play that
                        game… but I can crush people all day if I want… don’t they get it. It’s
21                      like poker.” He later deleted the post. Defendant Musk has provided
                        Tesla factory tours to Wood and Gerber and appeared on a podcast
22
                        hosted by Wood on February 19, 2019. See https://ark-
23                      invest.com/podcast/on-the-road-to-full-autonomy-with-elon-musk/.
     16                 Omission: failing to disclose that Defendant Tesla was incentivizing
24                      Wall Street sell-side analysts, such as Adam Jonas of Morgan Stanley
     November 2, 2018 (referred to in the New York Times as “The Tesla Cheerleader”), to
25   (Q3 2018 10-Q),    repeatedly and baselessly upgrade Tesla’s price target and earnings
26   February 19, 2019 projections in public, and write public analysis with optimistic spin in
     (2018 10-K),       possible exchange for lucrative banking deal fee revenue, while referring
27   April 29, 2019 (Q1 to Tesla in private in far more negative terms.
     2019 10-Q),
28

     FIRST AMENDED COMPLAINT                       64                                3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 65 of 82




 1   July 29, 2019 (Q2    Supporting Evidence: In at least one private call with investors on May
     2019 10-Q),          22, 2019 that was eventually leaked, Jonas admitted that Tesla is a
 2
     October 29, 2019     “distressed credit and restructuring story.” See
 3   (Q3 2019 10-Q),      https://www.forbes.com/sites/alanohnsman/2019/05/22/tesla-shifts-from-
     February 13, 2020    growth-to-distressed-credit-story-morgan-stanley-says/. Jonas has
 4   (2019 10-K),         publicly used sky-high software company valuations when convenient,
     April 28, 2020       instead of more appropriate automotive company valuations. On
 5   (2019 10-K/A),       October 30, 2019 on Bloomberg Television, Jonas even stated, “We
 6   April 30, 2020       think Tesla is a software company…that, in an ideal world, would be
     (Q1 2020 10-Q)       covered by a tech hardware analyst rather than the auto analyst
 7                        community.” That sentiment did not stop him, around March 2020, from
                          starting to write notes about TSLA as an automotive analyst almost daily,
 8                        an unheard-of practice for sell-side analysts who typically release notes
                          about companies they cover once or twice per quarter.
 9
     17                   Omission: failing to disclose that Defendant Tesla was abusing
10                        confidentiality provisions (including protective orders) in lawsuits,
     November 2, 2018     arbitration proceedings, regulatory proceedings and contracts with
11   (Q3 2018 10-Q),      employees to keep unlawful acts and public safety information secret.
     February 19, 2019
12
     (2018 10-K),         Supporting Evidence: Examples include the overzealous redaction of
13   April 29, 2019 (Q1   court materials in Delaware Court of Chancery Case No. 12711-VCS
     2019 10-Q),          from 2016-2019; Defendant Tesla’s unlawful refusal to allow the Nevada
14   July 29, 2019 (Q2    Department of Industrial Relations to inspect its factory on May 21, 2019
     2019 10-Q),          even with a valid search warrant signed by a judge (see
15   October 29, 2019     https://www.youtube.com/watch?v=cSlHfyfY8Wk); Tesla Associate
16   (Q3 2019 10-Q),      General Counsel Erin Bradley’s November 6, 2019 request to the
     February 13, 2020    California Alternative Energy and Advanced Transportation Financing
17   (2019 10-K),         Authority (“CAEATFA”) regarding requested redactions and so-called
     April 28, 2020       “trade secrets;” and Tesla lobbyist Dan Chia’s misleading insistence in
18   (2019 10-K/A),       March-April 2020 that federal copyright law governs public records
19   April 30, 2020       concerning Defendant Tesla’s mishandling of COVID-19 procedures
     (Q1 2020 10-Q)       when it does not.
20   18                   Misleading Statement: inappropriately recognizing revenue for pre-paid
                          features still being developed, such as autonomous driving features that
21   October 29, 2019     present a public safety hazard when not adequately tested before release
     (Q3 2019 10-Q),      or “beta” release.
22
     February 13, 2020
23   (2019 10-K),         Supporting Evidence: “Smart Summon” was released without adequate
     April 28, 2020       testing at the end of September 2019, in time to allow Defendant Tesla to
24   (2019 10-K/A),       recognize approximately $30 million of deferred revenue during Q3
     April 30, 2020       2019. According to a California Public Records Act request response,
25   (Q1 2020 10-Q)       the California Department of Motor Vehicles sent Defendant Tesla a
26                        letter on March 6, 2020 highlighting failures observed during a
                          demonstration on November 1, 2019, including but not limited to, “The
27                        vehicle did not recognize a stop sign and proceeded without stopping.”
     19                   Misleading Statement: presenting false and misleading financial
28

     FIRST AMENDED COMPLAINT                      65                                3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 66 of 82




 1                        statements to the SEC and investors.
     November 2, 2018
 2
     (Q3 2018 10-Q),      Supporting Evidence: Several figures from one period do not match the
 3   February 19, 2019    same period’s figures when reported as the “prior period” figures on the
     (2018 10-K),         next financial statement. For example, in Q3 2018, Defendant Tesla
 4   April 29, 2019 (Q1   reported “Selling, general and administrative” (SG&A) expenses of
     2019 10-Q),          “113,973” thousand dollars, or about $114 million. In Q4 2018, that
 5   July 29, 2019 (Q2    number for Q3 2018 was implicitly revised downward to $109 million.
 6   2019 10-Q),          In Q3 2018, “Cost of sales” (COGS) was reported as “25,037” thousand
     October 29, 2019     dollars, or about $25 million. By Q4 2018, that same number for Q3
 7   (Q3 2019 10-Q),      2018 was implicitly revised upward to $30 million. This type of
     February 13, 2020    unexplained shift from SG&A to COGS appears to take place every
 8   (2019 10-K),         quarter from Q2 2018 through at least Q1 2019.
     April 28, 2020
 9
     (2019 10-K/A),
10   April 30, 2020
     (Q1 2020 10-Q)
11   20                   Misleading Statement: On the Q4 2018 Tesla earnings call, Defendant
                          Musk stated, “I mean, my best guess, this is just a guess, my best guess
12
     January 30, 2019     for demand of Model 3 worldwide is something—in a strong economy,
13                        it's something on the order of 700,000 or 800,000 units a year. That’s
                          my best guess for demand of Model 3 in a strong economy. If the
14                        economy goes into a recession, then I think that could be something
                          under 40% less. But I think even in a recession, worldwide demand is
15                        still something in the order of 500,000 for Model 3.” These estimates are
16                        directly contradicted by projections Defendant Tesla provided to the
                          State of California under penalty of perjury on January 18, 2019, only
17                        twelve days prior to the Q4 2018 earnings call.
18                        Supporting Evidence: Tesla applied for a CAEATFA sales and use tax
19                        subsidy on January 18, 2019. Part of the application was submitted on a
                          Microsoft Excel spreadsheet containing a tab entitled “Data Set,” shown
20                        in part below:

21
22
23
24
25
26
                          CAEATFA was instructed by Defendant Tesla to redact the information
27                        in this tab prior to release under the California Public Records Act, but
                          failed to do so by accident. The CAEATFA application data reveal that
28

     FIRST AMENDED COMPLAINT                       66                                3:20-cv-03426-JD
             Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 67 of 82




 1                     Tesla never expected to deliver more than 250,000 Model 3 vehicles per
                       year in any year up to 2021. “Deliveries” necessarily reflect demand
 2
                       even if they are not the same as sales. Defendant Musk’s exaggerated
 3                     claims about Model 3 demand ranging from 500,000 to 800,000 units per
                       year are shown to be false by these internal documents.
 4   21                Misleading Statement: In a videotaped interview, Defendant Musk
                       stated, “I think the most profound thing is that if you buy a Tesla today, I
 5   April 12, 2019    believe you are buying an appreciating asset—not a depreciating asset.”
 6                     See https://www.youtube.com/watch?v=dEv99vxKjVI.

 7                     Supporting Evidence: This false statement was intended to spark a
                       speculative frenzy for Tesla vehicles and even deposits on vehicles. In
 8                     fact, Defendant Tesla pays customers trading in their old Tesla vehicles
 9                     less than their initial purchase price, not more. Defendant Tesla has
                       attempted to artificially inflate resale values to make Defendant Musk’s
10                     false statement appear true, as described in Issue 9. In August 2018, in a
                       different videotaped interview, Defendant Musk stated, “[W]ith each
11                     successive design iteration, uh, you can add more capability, you can
                       design—you can integrate more things. You can figure out, uh, better
12
                       ways to produce it, so it actually gets better and cheaper. But, it’s like, a
13                     natural progression of any new technology.” See
                       https://www.youtube.com/watch?v=MevKTPN4ozw&t=6m8s.
14   22                Misleading Statement: lying to investors about potential future prospects
                       such that there is always a supposedly transformative but ultimately
15   April 22, 2019,   delayed story to look forward to just around the corner. For example, at
16   April 11, 2020    “Autonomy Investor Day” on April 22, 2019, Defendant Musk promised
                       that Defendant Tesla would deploy a robotaxi fleet of 1 million Tesla
17                     vehicles by the end of 2020. In his words,
18                        “I feel very confident predicting that there will be autonomous
19                        robotaxis from Tesla next year—not in all jurisdictions because
                          we won’t have regulatory approval everywhere. From our
20                        standpoint, if you fast forward a year, maybe a year and three
                          months, but next year for sure, we’ll have over a million
21                        robotaxis on the road.”
22
                       On April 11, 2020, Defendant Musk reiterated this claim on Twitter,
23                     stating, “Functionality still looking good for this year. Regulatory
                       approval is the big unknown.” See
24                     https://twitter.com/elonmusk/status/1249210220200550405.
25                     Supporting Evidence: By April 11, 2020, it was clear that COVID-19
26                     would make this impossible. Furthermore, in a June 3, 2020 e-mail to
                       Plaintiff, the California Department of Motor Vehicles confirmed that
27                     Defendant Tesla had never actually raised the matter of “robotaxis” with
                       its autonomous driving regulators.
28

     FIRST AMENDED COMPLAINT                     67                                 3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 68 of 82




 1   23                Misleading Statement: Defendant Musk wrote on his Twitter account,
                       “Spooling up production line rapidly. Hoping to manufacture ~1000
 2
     July 29, 2019     solar roofs/week by end of this year.”
 3
                       Supporting Evidence: Federal import records show that Defendant Tesla
 4                     had long since started importing solar roof tiles from Changzhou
                       Almaden Co. Ltd. in China by July 2019, leaving little to “manufacture”
 5                     in the United States. In May and June 2020, Defendant Tesla began
 6                     informing solar roof customers in certain markets that their orders were
                       cancelled. See https://electrek.co/2020/06/11/tesla-cancelling-solar-roof-
 7                     orders-after-years-deposits/.
     24                Misleading Statement: During a podcast interview pertaining largely to
 8                     Defendant Tesla, Defendant Musk stated, “So, Neuralink, I think at first,
 9   November 12,      will solve a lot of brain-related diseases. So could be anything from like
     2019              autism, schizophrenia, memory loss…like everyone experiences memory
10                     loss at certain points in age.” In so doing, Defendant Musk falsely
                       suggested that he could soon cure autism. This statement, viewed by
11                     nearly one million people, was at least in part intended to convey that
                       Defendant Musk’s companies are worthy of investment. See
12
                       https://www.youtube.com/watch?v=smK9dgdTl40&t=18m2s.
13
                       Supporting Evidence: The statement is totally and completely false.
14                     Neither Neuralink or any other device imagined by Defendant Musk can
                       “solve” or clinically treat autism. Defendant Musk is not a physician, let
15                     alone a neurologist or a neurosurgeon. Neuralink has no Food and Drug
16                     Administration (FDA) approval of any kind and has published a total of
                       zero peer-reviewed articles. “Autism” is not a single discrete disease,
17                     nor is it even a spectrum of diseases (as is widely believed), that could be
                       cured through the implant of a microchip as proposed by Neuralink.
18                     Serious research efforts involving autism, such as the Simons Foundation
19                     Autism Research Initiative gene database, encompass a wide range of
                       genetic factors and specific neurological conditions completely ignored
20                     by Defendant Musk. See Exhibit P.
     25                Misleading Statement: On November 23, 2019, Defendant Musk posted
21                     on Twitter that the “Cybertruck” had generated significant demand,
     November 23-24,   stating, “146k Cybertruck orders so far, with 42% choosing dual, 41% tri
22
     2019              & 17% single motor.” The following day, he posted “187k” in the same
23                     conversation thread. At 7:18 P.M., he then posted “200k” in a separate
                       thread. See https://twitter.com/elonmusk/status/1198344195317985280,
24                     https://twitter.com/elonmusk/status/1198693994194014208, and
                       https://twitter.com/elonmusk/status/1198788116372344832.
25
26                     Supporting Evidence: The deposits made for the Cybertruck were not, in
                       fact, firm “orders.” Multiple press accounts reported individuals making
27                     multiple reservations due to the low deposit amount of $100.00.
                       According to a November 25, 2019 CNBC article, “Given the minimal
28

     FIRST AMENDED COMPLAINT                    68                                 3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 69 of 82




 1                      $100 payment, it’s impossible to say how many pre-orders will
                        eventually convert to sales.” See
 2
                        https://www.cnbc.com/2019/11/25/elon-musk-tweets-on-cybertruck-
 3                      orders-say-little-about-actual-sales.html. Some depositors believed that
                        they would be able to resell their deposit to others for a higher price,
 4                      based on Defendant Musk’s false representations about Tesla vehicles
                        appreciating in value, as described in Issue 21. Defendant Musk also
 5                      deliberately failed to communicate the number of deposits made by
 6                      unique depositors, offering absolutely no context for many of his purely
                        numeric and intentionally vague and misleading posts.
 7
                        On June 25, 2020, Twitter user @MatchasmMatt wrote, “So I did this
 8                      three more times today. I'm at 15 now. I've lost all control, somebody
                        stop me!!! [laugh-crying emoji][laugh-crying emoji].” The post included
 9
                        a screenshot of a Cybertruck reservation confirmation page for order
10                      number RN113576660. See
                        https://twitter.com/MatchasmMatt/status/1276251737855229952.
11
                        Twitter user @Ben_310 responded, “You are a bad influence sir, I just
12
                        ordered 2 more, I’m now at 4. Would have never thought of this idea
13                      before you floated it, it does make a lot of sense.” See
                        https://twitter.com/Ben_310/status/1276270854561644544.
14
                        @MatchasmMatt then clarified his reason for placing 15 Cybertruck
15                      reservations: “It’s a free option on autonomy. If Elon was somehow
16                      correct and robotaxis are a thing by next year, these trucks will be worth
                        much more than the price I have locked in by my reservation. If
17                      autonomy doesn’t pan out, I can just cancel and get my money back.”
     26                 Misleading Statement: On Twitter, Defendant Musk wrote, “There is
18                      considerable conflation of diagnosis & contraction of ‘corona’. Actual
19   January 31, 2020   virality is much lower than it would seem. I think this will turn out to be
                        comparable to other forms of influenza. World War Z it is not.” See
20                      https://twitter.com/elonmusk/status/1223172311546724352. He then
                        downplayed the threat of coronavirus even further, clarifying, “Meant to
21                      say other forms of ‘the cold’, not influenza [link to Wikipedia].”
22
                        Supporting Evidence: Defendant Musk made these flatly unscientific
23                      statements and others dismissing the seriousness of COVID-19 in the
                        context of operating factories densely packed with workers in Shanghai,
24                      China and Fremont, California—both of which were eventually shut
                        down by concerns related to the global coronavirus pandemic. The
25                      Shanghai factory was shut down by the Chinese government on or
26                      around January 29, 2020, two days before Defendant Musk’s above
                        posts. See https://www.theverge.com/2020/1/29/21114377/tesla-
27                      coronavirus-delay-production-factory-china. For months, Defendant
                        Musk presented this false optimism to quell investor fears regarding the
28

     FIRST AMENDED COMPLAINT                     69                                 3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 70 of 82




 1                    impact the pandemic might have on demand for and sales of Tesla
                      vehicles, while privately castigating those who had merely potentially
 2
                      exposed his teenage son to the coronavirus, per the Stanford student
 3                    newsletter The Fountain Hopper. See
                      https://mailchi.mp/fountainhopper/foho-104despite-mandatory-reporting-
 4                    obligations-stanford-asks-students-to-report-dangerous-items-offering-
                      fundamental-standard-amnesty. See also Exhibit P.
 5   27               Misleading Statement: Referring to COVID-19, Defendant Musk posted
 6                    on Twitter, “Based on current trends, probably close to zero new cases in
     March 19, 2020   US too by end of April.” He followed up with, “Kids are essentially
 7                    immune, but elderly with existing conditions are vulnerable. Family
                      gatherings with close contact between kids & grandparents probably
 8                    most risky.” See
 9                    https://twitter.com/elonmusk/status/1240754657263144960 and
                      https://twitter.com/elonmusk/status/1240758710646878208.
10
                      Supporting Evidence: See supporting evidence for Issue 26 and Exhibit
11                    P.
     28               Misleading Statement: Referring to the “Tesla Semi” truck, Defendant
12
                      Musk wrote in a “leaked” e-mail that, “Production of the battery and
13   June 10, 2020    powertrain will take place at Giga Nevada,” according to Reuters. See
                      https://www.reuters.com/article/us-tesla-truck/tesla-shares-surge-past-
14                    1000-as-musk-revs-up-the-semi-idUSKBN23H1PE.
15                    Supporting Evidence: There are no concrete plans to develop the Tesla
16                    Semi, with a production schedule that has been pushed back for years.
                      Only two demo Tesla Semi trucks exist. The persistent promise of the
17                    future product has been used to pump Defendant Tesla’s stock price and
                      secure very large deposits from interested customers. In addition,
18                    Defendant Musk has used deliberately “leaked” e-mails to intentionally
19                    disclose positive narratives (while evading Regulation FD) in order to
                      manipulate Defendant Tesla’s stock price. See
20                    https://drivetribe.com/p/yet-another-one-of-elon-musks-emails-
                      L9xYYr1oSM-qqgBoNtAnhw.
21   29               Misleading Statement: Tesla Vice President of Environment, Health and
                      Safety Laurie Shelby wrote in a letter to employees intentionally leaked
22
     June 11, 2020    to the press, “Since we restarted operations, we have had zero COVID-19
23                    workplace transmissions.” See https://www.cnbc.com/2020/06/12/tesla-
                      laurie-shelby-email-on-covid-19-fremont-workers-worried.html.
24
                      Supporting Evidence: Ms. Shelby is not a physician. Even if she were a
25
                      physician, it is not possible for anyone to know precisely how or when
26                    COVID-19 was transmitted from person to person. Both Defendant
                      Tesla and the Alameda County Department of Public Health have
27                    refused to disclose any details regarding COVID-19 infections at any
                      Tesla facility, even anonymized, which is now the subject of litigation.
28

     FIRST AMENDED COMPLAINT                  70                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 71 of 82




 1
 2          250.   Defendants Tesla and Musk have omitted material disclosures to investors that
 3   would have likely lowered the TSLA stock price, including:
 4    Issue No. / Date(s) Description / Supporting Evidence
      30                  Omission: disclosures concerning lease accounting metrics pursuant to
 5
                          FASB ASC 842, despite being present the prior quarter in Tesla’s 2019
 6    April 30, 2020 (Q1 SEC Form 10-K filed February 13, 2020.
      2020 10-Q)
 7                        Supporting Evidence: The section is missing in the Q1 2020 Form 10-Q.
      31                  Omission: disclosures concerning the amount of scrap and/or waste
 8                        materials at Tesla’s factories in Nevada and California since 2018, which
 9    November 2, 2018 have since been highlighted by whistleblower-litigants Martin Tripp and
      (Q3 2018 10-Q),     Karl Hansen, and reportedly involve figures near or above $100 million.
10    February 19, 2019
      (2018 10-K),        Supporting Evidence: Deposition testimony from Tripp and Hansen
11    February 13, 2020 indicates that the amounts of scrap and waste were financially material,
12    (2019 10-K),        multi-million dollar figures that were important enough to attract
      April 28, 2020      Defendant Musk’s direct involvement in phone calls and e-mails. See
13    (2019 10-K/A)       Exhibit Q.
      32                  Omission: disclosures concerning routine theft and storage of raw
14                        materials since 2018, sometimes involving lithium-ion batteries left in
      November 2, 2018 unrefrigerated trailers in the Nevada desert—issues also highlighted by
15
      (Q3 2018 10-Q),     Hansen and reportedly involving figures near or above $37 million.
16    February 19, 2019
      (2018 10-K)         Supporting Evidence: Deposition testimony from Tripp and Hansen
17                        indicates that the amount of stolen goods, especially copper wiring, was a
                          financially material, multi-million dollar figure that was important
18
                          enough to attract Defendant Musk’s direct involvement in phone calls
19                        and e-mails. See Exhibit Q.
      33                  Omission: disclosures concerning Defendant Tesla’s illegal wiretapping
20                        of employees’ and contractors’ personal devices using IMSI catchers
      November 2, 2018 (also known as Stingrays), which could result in material legal liability
21    (Q3 2018 10-Q),     for the company.
22    February 19, 2019
      (2018 10-K)         Supporting Evidence: Deposition testimony from Hansen strongly
23                        suggests that Defendant Tesla used a special device, commonly known as
                          an IMSI catcher or Stringray, to unlawfully monitor personal cellular
24                        communications of employees, contractors, and those generally in the
25                        vicinity of its Nevada factory.
      34                  Omission: disclosures concerning Defendants’ relationship with the
26                        family of deceased drug kingpin Pablo Escobar, as well as “Escobar,
      July 29, 2019 (Q2 Inc.;” as well as disclosures concerning Defendants’ relationship
27    2019 10-Q),         (especially via Tesla Director and friend of Defendant Musk, Antonio
      October 29, 2019    Gracias) with the family of Joaquín “El Chapo” Archivaldo Guzmán
28

     FIRST AMENDED COMPLAINT                       71                                3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 72 of 82




 1   (Q3 2019 10-Q),     Loera (especially Emma Coronel Aispuro).
     February 13, 2020
 2
     (2019 10-K),        Supporting Evidence: Numerous July 2019 articles in Newsweek,
 3   April 28, 2020      Business Insider and other publications detail a relationship between
     (2019 10-K/A),      Defendants Tesla and Musk and the Escobar family, with reports that
 4   April 30, 2020      Defendant Musk instructed at least one Tesla engineer to travel to
     (Q1 2020 10-Q)      Mexico on Tesla business for the benefit of the Escobar family and/or its
 5                       enterprises. See https://www.newsweek.com/escobar-elon-musk-
 6                       flamethrower-1449338 and https://www.businessinsider.com/elon-musk-
                         fights-with-pablo-escobars-brother-on-twitter-2019-7. Additional
 7                       sources allege a connection between Defendant Musk, a Tesla Director
                         and the “still married wife of a permanent A list criminal.” The same
 8                       sources have repeatedly linked Defendant Musk and Emma Coronel
                         Aispuro, the wife of El Chapo Guzmán.
 9
10                       Defendant Musk’s company SpaceX owns land in Boca Chica, Texas 2.5
                         miles from the Mexican border. Drug smuggling is an active problem in
11                       the Boca Chica area. See https://www.cbp.gov/newsroom/local-media-
                         release/border-patrol-hinders-smuggling-attempts-rio-grande-valley. In
12
                         late 2018, the United States Department of Homeland Security Customs
13                       and Border Patrol (CBP) requested access to the SpaceX facility in Boca
                         Chica. See https://www.themonitor.com/2019/01/03/dhs-cbp-want-
14                       access-survey-spacex-property/.
     35                  Omission: disclosures concerning the import of “solar glass” roof tiles
15                       from Chinese manufacturers such as Changzhou Almaden Co. Ltd.,
16   October 29, 2019    whose shipping labels have appeared on boxes at numerous Tesla roofing
     (Q3 2019 10-Q),     work sites in California (pictured below), and which according to United
17   February 13, 2020   States Customs and Border Protection data has been a vendor of
     (2019 10-K),        Defendant Tesla’s since at least 2017.
18   April 28, 2020
19   (2019 10-K/A),      Supporting Evidence: Numerous photographs, including but not limited
     April 30, 2020      to the following, show Tesla roofing work sites with tiles imported from
20   (Q1 2020 10-Q)      China and shipped directly to a Tesla warehouse in Hayward, California:

21
22
23
24
25
26
     36                  Omission: disclosures concerning the actual purpose and usage of
27                       Defendant Tesla’s Buffalo, New York factory given the company’s
28   October 29, 2019    statement on page 9 of its “Q4 ’19 Update” (see

     FIRST AMENDED COMPLAINT                     72                                3:20-cv-03426-JD
            Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 73 of 82




 1   (Q3 2019 10-Q),      https://ir.tesla.com/static-files/b3cf7f5e-546a-4a65-9888-c928b914b529)
     February 13, 2020    that, “Solarglass tiles are made in our Gigafactory New York, and we are
 2
     (2019 10-K),         hiring hundreds of employees at this facility,” while it simultaneously
 3   April 28, 2020       imports solar glass roof tiles from China.
     (2019 10-K/A),
 4   April 30, 2020       Supporting Evidence: See above supporting evidence for Issue 35.
     (Q1 2020 10-Q)
 5   37                   Omission: disclosures concerning “Project Titan,” a stealth recall of fire-
 6                        prone solar panel parts.
     November 2, 2018
 7   (Q3 2018 10-Q),      Supporting Evidence: Project Titan was revealed to the public by
     February 19, 2019    Business Insider reporter Linette Lopez. See
 8   (2018 10-K),         https://www.businessinsider.com/tesla-project-titan-replace-bad-solar-
 9   April 29, 2019 (Q1   panel-parts-2019-8.
     2019 10-Q),
10   July 29, 2019 (Q2
     2019 10-Q),
11   October 29, 2019
     (Q3 2019 10-Q),
12
     February 13, 2020
13   (2019 10-K),
     April 28, 2020
14   (2019 10-K/A),
     April 30, 2020
15   38                   Omission: disclosures concerning Defendant Tesla’s concealment of
16                        flaws jeopardizing passenger safety in the Model S since 2012.
     November 2, 2018
17   (Q3 2018 10-Q),      Supporting Evidence: Known faults with the Model S battery were
     February 19, 2019    revealed to the public by Business Insider reporter Linette Lopez. See
18   (2018 10-K),         https://www.businessinsider.com/tesla-faulty-battery-cooling-systems-
19   April 29, 2019 (Q1   design-model-s-2012-2019-6.
     2019 10-Q),
20   July 29, 2019 (Q2
     2019 10-Q),
21   October 29, 2019
     (Q3 2019 10-Q),
22
     February 13, 2020
23   (2019 10-K),
     April 28, 2020
24   (2019 10-K/A),
     April 30, 2020
25
     39                   Omission: disclosures concerning related-party transactions and whether
26                        businesses run by Defendant Musk that have paid for Tesla-related
     November 2, 2018     matters in the past, including but not limited to Excession LLC and
27   (Q3 2018 10-Q),      Falcon Landing LLC, as well as businesses run by former executives, are
     February 19, 2019    or are not related parties.
28

     FIRST AMENDED COMPLAINT                       73                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 74 of 82




 1    (2018 10-K),
      April 29, 2019 (Q1   Supporting Evidence: Deposition testimony by Defendant Musk in the
 2
      2019 10-Q),          Unsworth litigation indicates that he used Excession LLC to finance
 3    July 29, 2019 (Q2    research into a critic’s background, and that Excession LLC manages at
      2019 10-Q),          least some of Musk’s Tesla holdings. Public records indicate that Falcon
 4    October 29, 2019     Landing LLC owns at least one of the private jets that Defendant Musk
      (Q3 2019 10-Q),      uses for Tesla business. Tesla co-founder J.B. Straubel now runs a
 5    February 13, 2020    company called Redwood Materials, Inc. that has been referred to as both
 6    (2019 10-K),         a related and unrelated entity at various points in time.
      April 28, 2020
 7    (2019 10-K/A),
      April 30, 2020
 8    (Q1 2020 10-Q)
 9    40                   Omission: disclosures concerning Defendant Musk’s health given his key
                           role.
10    February 13, 2020
      (2019 10-K),         Supporting Evidence: On November 27, 2019, counsel for Defendant
11    April 28, 2020       Musk filed a document before the Delaware Court of Chancery
      (2019 10-K/A),       indicating that Defendant Musk wished to redact “Medical Information”
12
      April 30, 2020       from Volume II of his deposition transcript in Case No. 12711-VCS.
13    (Q1 2020 10-Q)       Defendant Musk has appeared in public with scars on his neck.
                           Defendants Tesla and Musk are in possession of information pertaining
14                         to these omissions that is not available at present to the general public.
15
            251.   Defendants Tesla and Musk even misled investors by using a regulated earnings
16
     call to distract from other damaging disclosures that were likely to impact the value of TSLA
17
     stock negatively. On October 23, 2019, Defendant Musk used the Q3 2019 Tesla earnings call to
18
     bizarrely announce a subsequent announcement, even though he was already on the phone with
19
     investors at that very moment. In his words,
20
            “And then, one—one last item is that uh, tomorrow afternoon, um, we will be uh,
21          releasing, Version 3 of the Tesla Solar Roof. That’s the integrated solar—with it—solar
22          panels integrated with the roof. Um, so that’s um—I think this is a great, a great product.
            Version 1 and 2 we were still sort of figuring things out. Version 3, I think, is finally
23          ready for, for the big time. Um, and so we’re scaling up production of the Version 3, uh
            solar tower roof at our Buffalo Gigafactory. And we—I think this product is going to be
24          incredible. But we’ll talk more about that on the official product launch, which will be
25          tomorrow afternoon.”

26   The product did not, in fact, launch the next day. Instead, Defendants Tesla and Musk moved

27   the announcement again to the day after: Friday, October 25, 2019. This announcement did not

28

     FIRST AMENDED COMPLAINT                        74                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 75 of 82




 1   involve any live product demonstration or even video that would have necessitated the product
 2   being ready to demonstrate on any particular day.
 3          252.    On September 24, 2019, in Delaware Chancery Court Case No. 12711-VCS,
 4   Defendants Tesla and Musk proposed and moved for a deadline of October 24, 2019 for the
 5   publication of public versions of previously sealed and confidential documents concerning the
 6   acquisition of SolarCity. The motion was quickly granted by that court.
 7          253.    Upon information and belief, the solar roof product announcement was not made
 8   on the Q3 2019 earnings call, or at its intended time on October 24, 2019, because of a delay at
 9   the Delaware Chancery Court involving the clerk’s required approval of court filings for public
10   viewing, which took one extra day since the attorneys in Delaware submitted the documents late
11   at night. By ultimately announcing the new solar roof product after the earnings call and on
12   October 25, 2019, Defendants Tesla and Musk minimized the press coverage devoted to their
13   fraudulent conduct when news of the SolarCity liquidity crisis cover-up finally broke on the day
14   after the one they had initially requested and planned for.
15          254.    On May 1, 2020 at 8:11 A.M., Defendant Musk wrote “Tesla stock price is too
16   high i[n ]m[y ]o[pinion]” with no explanation given, admitting inflation in TSLA’s stock price.
17   See https://twitter.com/elonmusk/status/1256239815256797184. On that day, TSLA stock
18   traded at a high of $772.77 and a low of $683.04 per share. Yet TSLA stock had traded higher
19   several times before, without any such pronouncement from Defendant Musk: from February 3-
20   4, 2020; from February 12-26, 2020; and from April 27-30, 2020.
21          255.    For years, Defendant Tesla’s Public Relations and Investor Relations teams have
22   steadfastly refused to answer questions concerning any topics at all, whether posed by investors
23   or respected journalists.
24          256.    As of October 31, 2019, Tesla listed only two names as company “Management”
25   on the Corporate Governance section of its Investor Relations website: Elon Musk and Zachary
26   J. Kirkhorn. See https://web.archive.org/web/20191031124241/https://ir.tesla.com/corporate-
27   governance/management. At all times since approximately March 2019 when Mr. Kirkhorn
28

     FIRST AMENDED COMPLAINT                          75                              3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 76 of 82




 1   became Tesla’s CFO, both of these individuals have had complete access to Tesla’s financials
 2   and sales records. Accordingly, Defendant Musk knew that his statements on earnings calls, on
 3   Twitter, and via other media were false and/or misleading.
 4          257.    Defendants Musk and Tesla have acted with scienter. In its roughly seventeen
 5   years of existence, Defendant Tesla has never turned an annual profit. Instead, the company has
 6   subsisted on roughly $19 billion of investor capital, and it continues to require billions of dollars
 7   of outside capital to survive. Defendant Tesla’s constant need for outside investor cash has
 8   created a clear incentive for Defendant Musk as the company’s CEO to defraud the market and
 9   silence critics in the hope that outside investors might believe his misrepresentations and
10   continue to fund the company’s chronically unprofitable existence. In a dynamic that has
11   repeated itself numerous times, on November 16, 2018, Defendant Musk admitted to Axios that
12   Defendant Tesla had been “within single-digit weeks” of bankruptcy, and “[e]ssentially the
13   company was bleeding money like crazy,” a statement that remains true as of the date of this
14   First Amended Complaint.
15          258.    Defendant Musk’s fraudulent conduct was motivated by several factors:
16                  a) Tesla’s constantly precarious cash situation;
17                  b) his belief that lying is necessary for survival, voiced at the National Press
18                      Club in relation to the collapse of Solyndra, another cash-poor energy
19                      company. In his words, “[Solyndra’s executives] presented a better face to the
20                      situation than should have been presented in the final few months, but then, if
21                      they didn’t do that, it would have become a self-fulfilling prophecy of—as
22                      soon as a CEO says ‘I’m not sure if we’ll survive,’ [slit throat gesture] you’re
23                      dead.” See https://www.youtube.com/watch?v=QL_Jv9xJm18&t=44m34s;
24                  c) his belief that lying is “cute,” as evidenced by his February 8, 2020 re-
25                      publication of an image of a T-shirt featuring the Central Intelligence Agency
26                      seal and the bold text, “ADMIT NOTHING / DENY EVERYTHING.” See
27                      https://twitter.com/elonmusk/status/1226053049820446720;
28

     FIRST AMENDED COMPLAINT                          76                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 77 of 82




 1                  d) his belief that laws and rules do not apply to him, as evidenced by his
 2                     behavior leading up to the signing of the SEC Consent Decree, and after,
 3                     including his infamous, “I do not respect the SEC. I do not respect them,”
 4                     quote during his December 9, 2018 CBS 60 Minutes interview, and the fact
 5                     that Defendant Musk was also subjected to contempt of court proceedings.
 6                     See https://www.youtube.com/watch?v=cRNypdYQoWk;
 7                  e) his animosity toward short sellers, including but not limited to Plaintiff, as
 8                     evidenced by such statements as his May 4, 2018 Twitter post, “Oh and uh
 9                     short burn of the century comin soon. Flamethrowers should arrive just in
10                     time,” as well as his referring to the SEC as the “Shortseller Enrichment
11                     Commission” on October 4, 2018. See
12                     https://twitter.com/elonmusk/status/992388944774938626 and
13                     https://twitter.com/elonmusk/status/1047943670350020608;
14                  f) his unprecedented executive compensation package potentially worth billions
15                     of dollars, based almost entirely around stock options that vest when pre-
16                     determined average market capitalizations (in turn based upon share price) are
17                     sustained for certain periods of time. Defendant Musk’s executive
18                     compensation is already the subject of litigation in the Delaware Chancery
19                     Court in the case of Tornetta v. Elon Musk, Case No. 2018-0408-JRS; and
20                  g) his possible connections to Mexican drug cartels.
21          259.    In a deposition on August 22, 2019, Defendant Musk admitted to frequently
22   changing and discarding mobile devices. See California Central District Court Case No. 2:18-
23   cv-08048-SVW-JC, Document 86-1, Pages 54-56. Defendant Musk also uses encrypted
24   communications applications such as WhatsApp and Telegram. SpaceX IT Support Lead Alex
25   Bradford Stillings further signed an “iCloud Search Certification” on October 1, 2019 stating,
26   “For security purposes, Mr. Musk regularly changes his cellular device, at which time his old
27   device is imaged, wiped clean, and stored or destroyed.” Id. at 115.
28

     FIRST AMENDED COMPLAINT                         77                                 3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 78 of 82




 1          260.    Defendants Musk and Tesla were found to have acted with scienter in similar
 2   circumstances in this Court in Case No. 3:18-cv-04865-EMC, In Re Tesla, Inc. Securities
 3   Litigation.
 4          261.    Defendants Musk and Tesla disseminated, encouraged or approved the false
 5   statements and/or material omissions specified above, with knowledge of or reckless disregard
 6   for their false or misleading nature, in that they contained misrepresentations and failed to
 7   disclose material facts necessary in order to make the statements made, in light of the
 8   circumstances under which they were made, not misleading.
 9          262.    Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 by:
10                  a) Employing devices, schemes, and artifices to defraud;
11                  b) Making untrue statements of material facts or failing to state material facts
12                      necessary in order to make the statements made, in light of the circumstances
13                      under which they were made, not misleading; or
14                  c) Engaging in acts, practices, and a course of business that operated as a fraud
15                      or deceit upon plaintiff and others similarly situated in connection with their
16                      purchases of TSLA securities.
17          263.    Plaintiff has suffered damages in that, by defrauding the market, Defendants Tesla
18   and Musk were able to keep the share price of TSLA common stock artificially inflated for a
19   prolonged period of time, leading to losses on TSLA put options that expired worthless but
20   otherwise would not have. Plaintiff would not have purchased TSLA put options at the prices he
21   did had been aware that the market price for Tesla stock would be artificially and falsely inflated
22   by Defendants’ false and misleading statements and/or actions.
23                                            COUNT VIII
            For Violation of Section 10(b) of the Exchange Act and Rule 10b-5 For Market
24                               Manipulation Against All Defendants
25
            264.    Plaintiff incorporates by reference the foregoing allegations.
26
            265.    Defendants, individually and in concert, directly and indirectly, by the use, means
27
     or instrumentalities of interstate commerce and/or of the mails, engaged in manipulative acts that
28

     FIRST AMENDED COMPLAINT                          78                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 79 of 82




 1   drove the price of TSLA shares to artificially high levels beginning on October 23, 2019, when
 2   the stock traded at an already-elevated $254.68 per share, and continuing through the present
 3   day, when it trades at or near $1,228.00 per share (over 380% higher), the stock’s all-time high.
 4
 5
 6
 7
 8
 9
10
11
12
13          266.    Defendants’ market manipulation caused Plaintiff’s losses.

14          267.    At the time of each instance of Defendants’ manipulation, Plaintiff was ignorant

15   of those manipulative acts.

16          268.    Defendants had actual knowledge of the material facts alleged herein, and

17   knowingly intended to deceive Plaintiff and all investors for the purpose of manipulating the

18   price of Tesla securities.

19          269.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

20   Act and Rule 10b-5.

21                                             COUNT IX
                            For Violation of Section 20(a) of the Exchange Act
22                                      Against Defendant Musk
23          270.    Plaintiff incorporates by reference the foregoing allegations.
24          271.    Defendant Musk acted as a controlling person of Tesla within the meaning of
25   Section 20(a) of the Exchange Act. By virtue of his position and his power to control public
26   statements about Tesla, Defendant Musk had the power and ability to control the actions of Tesla
27
28

     FIRST AMENDED COMPLAINT                         79                                3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 80 of 82




 1   and its employees. By reason of such conduct, Defendant Musk is liable pursuant to Section
 2   20(a) of the Exchange Act.
 3          272.    In the televised CBS 60 Minutes interview broadcast on December 9, 2018, with
 4   reference to Defendant Tesla, Defendant Musk admitted, “I am the largest shareholder in the
 5   company. And I can just call for a shareholder vote and get anything done that I want.”
 6          273.    As an officer and director of a publicly owned company, Defendant Musk had a
 7   duty to disseminate accurate and truthful information with respect to Defendant Tesla’s financial
 8   condition and results of operations, and to correct promptly any public statements issued by
 9   Tesla that had become materially false or misleading.
10          274.    Because of his position of control and authority as a senior officer, Defendant
11   Musk was able to, and did, control the contents of the various reports, press releases and public
12   filings which Tesla disseminated in the marketplace concerning Tesla’s financial prospects.
13   Defendant Musk exercised his power and authority to cause Tesla to engage in the wrongful acts
14   complained of herein. Defendant Musk therefore, was a “controlling person” of Tesla within the
15   meaning of Section 20(a) of the Exchange Act. In this capacity, he participated in the unlawful
16   conduct alleged which artificially inflated the market price of TSLA securities.
17                                               COUNT X
                                            For Injunctive Relief
18                                         Against All Defendants
19
            275.    Plaintiff incorporates by reference the foregoing allegations.
20
            276.    Plaintiff respectfully requests an injunction requiring all Defendants to cease and
21
     desist making and/or publishing further libelous statements concerning Plaintiff or Plaintiff’s
22
     family via any published medium, written or oral; contacting Plaintiff or his family members;
23
     impersonating others; and requiring the immediate cessation of the operation of the Smick Sites
24
     and/or transfer of the Smick Sites to Plaintiff.
25
                                          PRAYER FOR RELIEF
26
            WHEREFORE, Plaintiff prays for judgment as follows:
27
28

     FIRST AMENDED COMPLAINT                            80                              3:20-cv-03426-JD
              Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 81 of 82




 1          A. A permanent injunction enjoining all Defendants from making further libelous
 2              statements concerning Plaintiff or Plaintiff’s family via any published medium,
 3              written or oral, contacting Plaintiff or his family members, impersonating others, and
 4              requiring the immediate cessation of the operation of the Smick Sites and/or transfer
 5              of the Smick Sites to Plaintiff;
 6          B. Recovery from all Defendants of damages, including pre-judgment interest Plaintiff
 7              sustained and will sustain, and any income, gains, profits, and advantages obtained by
 8              Defendants as a result of their unlawful, unfair, fraudulent and deceptive acts alleged
 9              hereinabove, in an amount which cannot yet be fully ascertained, but which shall be
10              assessed at the time of trial;
11          C. Statutory damages, enhanced to a sum of not more than $150,000 per work infringed,
12              for Defendant Qazi’s willful infringement of copyrights pursuant to 17 U.S.C. §
13              504(c) and 17 U.S.C. § 1202(b).
14          D. Punitive damages stemming from Defendants’ ongoing and willful disregard for
15              various state and federal laws;
16          E. Judgment against Defendants on all counts of the Complaint;
17          F. Plaintiff’s reasonable costs and expenses of this action, including any attorneys’ fees
18              and costs, in accordance with 42 U.S.C. § 1988 and other applicable law;
19          G. Such equitable/injunctive or other relief as the Court may deem just and proper.
20                                               JURY DEMAND
21          Plaintiff demands a trial by jury for all issues so triable.
22
23
24   Dated: July 2, 2020
                                            Aaron Greenspan
25                                          956 Carolina Street
26                                          San Francisco, CA 94107-3337
                                            Phone: +1 415 670 9350
27                                          Fax: +1 415 373 3959
                                            E-Mail: aaron.greenspan@plainsite.org
28

     FIRST AMENDED COMPLAINT                           81                              3:20-cv-03426-JD
         Case 3:20-cv-03426-JD Document 20 Filed 07/02/20 Page 82 of 82




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on July 2, 2020, he caused this FIRST AMENDED

COMPLAINT to be served via First Class Mail by depositing this document, postage pre-paid,

in the U.S. Mail addressed to:

       Omar Qazi
       2625 Hyde Street
       San Francisco, CA 94109
       Defendant and Officer of Defendant Smick Enterprises, Inc.

All other parties are registered for the CM/ECF system and have been served electronically.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on July 2, 2020.




Dated: July 2, 2020
                                                    Aaron Greenspan
